Exhibit 10.11

LeASE
(Multi-Tenant building/complex)

1.                   BASIC TERMS. This Section 1 contains the Basic Terms of
this Lease (Multi-Tenant Building/Complex) (this “Lease”) between Landlord and
Tenant, named below. Other Sections of this Lease referred to in this Section 1
explain and define the Basic Terms and are to be read in conjunction with the
Basic Terms.

1.1.Effective Date of Lease: December 28, 2018.

1.2.Landlord: TCRG Opportunity XVII, L.L.C., a Texas limited liability company

1.3.Tenant: Hydraspin, USA, a Texas corporation, and Water Now, Inc. a Texas
corporation, jointly and severally and hereinafter collectively referred to
singularly as “Tenant.”

1.4.Premises: The Premises are located as shown on the floor plan attached as
Exhibit A-1 and it is agreed are conclusively stipulated to contain 58,826
rentable square feet in the building commonly known as Suite 110 of 5000 South
Freeway, Suite 100, Fort Worth, Texas 76115 (the “Building”). The term,
"Complex," shall collectively refer to the Building and any other buildings
which comprise a multi-building Complex owned by Landlord, if applicable, and
the Complex is conclusively stipulated to contain 475,000 rentable square feet.

1.5.Property: The land described on Exhibit A and the Complex, including, but
not limited to the Premises, and other improvements situated thereon (the
“Property”).

1.6.Lease Term/Commencement Date. Subject to Section 5.1, the Lease Term shall
begin on April 1, 2019 (“Commencement Date”), and shall continue through 5:00
p.m. on the last calendar day of the fortieth (48th) month (“Expiration Date”).

1.7.Permitted Uses: (See Section 4.1) Office/ Warehouse

1.8.Tenant’s Guarantor: Waived subject to financial review of Tenant.

1.9.Brokers: (See Section 23):

(A) Tenant’s Broker: N/A,

(B) Landlord’s Broker: N/A

1.10.Security/Damage Deposit: (See Section 4.4) equal to one (1) month of Base
Rent at $19,118.45 and one month of Initial Estimated Additional Rent at
$4,362.93.

1.11.Tenant’s Proportionate Share: 12.38%.

1.12.Initial Estimated Additional Rent Payable by Tenant: $4,362.93,per month
for the calendar year 2019.

1.13.Exhibits to Lease: The following exhibits are attached to and made a part
of this Lease: A (Legal Description); A-1 (Depiction of Premises); A-2
(Parking); B (Landlord’s Work, if any); C (Tenant’s Broom Clean Condition and
Repair Requirements; D (Intentionally Omitted); ); E (Tenant Contact
Information); F (Intentionally Omitted); and G (Intentionally Omitted).

2.                   LEASE OF PREMISES; RENT.

2.1.                             Lease of Premises for Lease Term. Landlord
hereby exclusively leases the Premises to Tenant, and Tenant hereby rents the
Premises from Landlord together with all licenses, rights, privileges and
easements appurtenant to the Premises, for the Term and subject to the
conditions of this Lease, subject to any and all recorded easements, conditions,
restrictions, rights-of-way, licenses, interests, rights, covenants,
appurtenances, liens, encumbrances, and any other matters of record to the
extent appertaining to the Premises, including, but not limited to, the Well
Site Access Easements identified in Section 4.6 and any requirements of Laws
(collectively, the “Permitted Exceptions”). Prior to the Commencement Date (as
defined herein), Landlord shall remove from the Premises any personal property
of Landlord not included in the Premises..

1 

 

2.2.                             Types of Rental Payments. Upon the Commencement
Date, Tenant shall pay net base rent (the “Base Rent”) to Landlord in monthly
installments, in advance, on the first day of each and every calendar month
during the Term in the amounts and for the periods as set forth below:

Base Rent Payments

Lease Period Annual Base Rent Monthly Base Rent Per Sq. Ft. Months 1-2 Abated
Abated Abated Months 3-12 $229,421.40 $19,118.45 $3.90 Months 13-24 $235,304.00
$19,608.67 $4.00 Months 25-36 $241,186.60 $20,098.88 $4.10 Months 37-50
$247,069.20 $20,589.10 $4.20

 

Tenant shall also pay (a) Tenant’s Proportionate Share (as set forth in Section
1.10) of the Operating Expenses (as hereinafter defined), and (b) any other
amounts owed by Tenant hereunder (the sums described in (a) and (b),
collectively, “Additional Rent”). In the event any monthly installment of Base
Rent or Additional Rent, or both, is not paid within 10 days of the date when
due, a late charge in an amount equal to five percent (5%) of the monthly Base
Rental commencing on the date when such delinquent amount was originally due
(the “Late Charge”). For purposes of this Lease, the Late Charge, Default
Interest, as defined in Section 22.3 below, Base Rent and Additional Rent shall
collectively be referred to as “Rent.” All Rent shall be paid by Tenant to
Landlord, TCRG Opportunity XVII, LLC, 5201 Camp Bowie Blvd, Suite 200, Fort
Worth, TX 76107, or if sent by overnight courier, to TCRG Opportunity XVII, LLC,
5201 Camp Bowie Blvd, Suite 200, Fort Worth, TX 76107 (or such other entity
designated as Landlord’s management agent, if any, and if Landlord so appoints
such a management agent, the “Agent”), or pursuant to such other directions as
Landlord shall designate in this Lease or otherwise in writing. No payment shall
be deemed to have been made unless and until Landlord is in receipt of such
payment. If, at any time during the Term, Tenant is in default of any of the
terms of the Lease beyond any applicable cure period, then the amount of any
abated Rent (including, but not limited to, Monthly Base Rent calculated at the
rate of the Monthly Base Rent for the first month in which Base Rent became
payable) and/or costs of tenant improvements advanced and/or reimbursed by
Landlord shall immediately become due and payable by Tenant to Landlord.
Tenant’s Proportionate Share set forth in Section 1.11 represents a fraction,
the numerator of which is the rentable square feet in the Premises and the
denominator of which is the rentable square feet in the Complex. In the event
that either the rentable square feet in the Premises or the rentable square feet
in the Complex is changed, Tenant's Proportionate Share shall be appropriately
modified as of the day on which such change occurs. Notwithstanding the
foregoing, with regard to the rentable square feet in the Premises and/or the
rentable square feet in the Complex set forth in Section 1.4, both Landlord and
Tenant acknowledge and confirm their mutual desire to have all financial
obligations under this Lease fixed and liquidated so that they can account for
and plan such obligations with greater certainty. Accordingly, the parties agree
that all aspects of this Lease which are based in whole or in part upon rentable
square feet in the Premises and/or the rentable square feet in the Complex set
forth in Section 1.4 shall be deemed to be liquidated and shall not be subject
to adjustment based upon inaccuracies and/or errors, if any, in estimating or
calculating the rentable square feet in the Premises and/or the rentable square
feet in the Complex set forth in Section 1.4.

2.3.                             Covenants Concerning Rental Payments. Tenant
shall pay the Rent promptly when due, without notice or demand, and without any
abatement, deduction or setoff, except as expressly set forth herein. No payment
by Tenant, or receipt or acceptance by Agent or Landlord, of a lesser amount
than the correct Rent shall be deemed to be other than a payment on account, nor
shall any endorsement or statement on any check or letter accompanying any
payment be deemed an accord or satisfaction, and Agent or Landlord may accept
such payment without prejudice to Landlord’s right to recover the balance due or
to pursue any other remedy available to Landlord. If the Commencement Date
occurs on a day other than the first day of a calendar month, the Rent due for
the first calendar month of the Term shall be prorated on a per diem basis
(based on a 360 day, 12 month year) and paid to Landlord on the Commencement
Date, and the Term will be extended to terminate on the last day of the calendar
month in which the Expiration Date stated in Section 1.6 occurs. Simultaneously
with the execution and delivery of this Lease, Tenant shall deposit with
Landlord or Agent an amount equal

2 

 

to the sum of (i) first monthly installment of Base Rent payable under this
Lease, as set forth in Section 2.2 above, and (ii) the amount designated as the
Initial Estimated Additional Rent as set forth in Section 1.12 above, in cash.
Tenant’s deposit of the foregoing amount, together with the amount of the
Security Deposit specified in Section 1.9 above shall constitute a condition
precedent to the Landlord’s obligations under this Lease, and Tenant’s failure
to make such deposit shall constitute an Event of Default (as defined below) by
Tenant under this Lease.

3.                   OPERATING EXPENSES.

3.1.              Definitional Terms Relating to Additional Rent. For purposes
of this Section 3 and other relevant provisions of this Lease:

3.1.1.                           Operating Expenses. The term “Operating
Expenses” as set forth in this Sections 3.1.1 shall mean the costs and expenses
paid or incurred by Landlord with respect to, or in connection with, the
ownership, management, repair, replacement, restoration, maintenance and
operation of the Property. Operating Expenses may include, but are not limited
to, any or all of the following: (i) services provided directly by employees of
Landlord or Agent in connection with the operation, maintenance or rendition of
other services to or for the Property (including, but not limited to, the Common
Areas, as defined below); (ii) to the extent not separately metered, billed, or
furnished, all charges for utilities and services furnished to either or both of
the Property and the Premises, including, without limitation, the Common Areas,
together with any taxes on such utilities (but excluding those utilities for
which tenants other than Tenant are individually responsible and those utilities
for which Tenant is individually responsible under Section 14); (iii) all
market-based premiums for commercial property, casualty, general liability,
boiler, flood, earthquake, terrorism and all other types of insurance provided
by Landlord and relating to the Property, all reasonable administrative costs
incurred in connection with the procurement and implementation of such insurance
policies, and all deductibles required to be paid by Landlord pursuant to
insurance policies required to be maintained by Landlord under this Lease,
provided that (a) such deductibles are commercially reasonable and are not
inconsistent with deductible amounts maintained with respect to similar
properties in the Fort Worth, Texas area, and (b) such deductibles relate to
claims or losses with respect to or at the Premises; (iv) management fees (the
“Management Fees”) to Landlord or Agent or other persons or management entities
actually involved in the management and operation of the Property (provided,
however, all such Management Fees shall not exceed five percent (5%) of the
collected rents from the Property); (v) the annual depreciation (based on
straight-line depreciation over the useful life of the item under generally
accepted accounting principles) any capital improvements made by, or on behalf
of, Landlord to the Property to reduce Operating Expenses; (vi) all professional
fees incurred in connection with the operation, management and maintenance of
the Property; (vii) Taxes, as hereinafter defined in Section 3.1.22; and (viii)
dues, fees or other costs and expenses, of any nature, due and payable to any
association or comparable entity to which Landlord, as owner of the Property, is
a member or otherwise belongs and that governs or controls any aspect of the
ownership and operation of the Property; (ix) any real estate taxes and common
area maintenance expenses levied against, or attributable to, the Property under
any declaration of covenants, conditions and restrictions, reciprocal easement
agreement or comparable arrangement that encumbers and benefits the Property and
other real property (e.g., a business park); and (x) all costs and expenses
incurred to maintain, repair, and replace, all or any of the Common Areas,
subject to the provisions of this Lease. Notwithstanding the foregoing, the
original cost of any capital improvements to the Property cannot be included in
Operating Expenses, but replacements of the Common Area due to wear and tear
(but not casualty), to the extent capitalized on Landlord’s records in
accordance with consistently-applied accounting principles (“Permitted Capital
Expenditures”), may be included, but only to the extent of a reasonable
depreciation or amortization. Notwithstanding the foregoing, Operating Expenses
shall not include: (1) costs of initial or subsequent alterations of the
Property or premises of tenants or occupants of the Property that are not done
to comply with applicable laws, (2) costs of capital improvements to the
Property (except as expressly permitted above); (3) depreciation charges; (4)
interest and principal payments on loans; (5) ground rental payments; (6) real
estate brokerage and leasing commissions or any other expenses incurred in
leasing or procuring new tenants, including without limitation, signing bonuses,
moving expenses, assumption of rent under existing leases and other concessions
or inducements; (7) advertising and marketing expenses; (8) costs of Landlord
reimbursed by insurance proceeds; (9) expenses incurred in negotiating leases of
other tenants in the Property or enforcing lease obligations of other tenants in
the Property; (10) management fees in excess of the Management Fees specified
above; (11) Landlord 's costs for services sold to a tenant (including Tenant)
for which Landlord is actually reimbursed by a tenant (including Tenant), other
than through payment of additional rent or rent, as a separate additional charge
or rental; (12) wages, salaries and benefits paid to or taxes paid for any
persons not involved with the management or maintenance of the Property or the
oversight thereof; (13) Landlord's contributions to charitable organizations;
(14) any bad debt loss, rent loss, reserves for bad debts or rent loss; (15)
costs incurred in connection with the sale, selling or change of ownership of
the Property (or any portion thereof), including sales marketing costs,
brokerage commissions, attorneys'

3 

 

and accountants' fees, closing costs, title insurance premiums, transfer taxes
and interest charges; (16) costs for correcting defects in the construction of
the improvements in the Property, including noncompliance with governmental
codes and laws, and repairs or replacements caused by the negligence of Landlord
and/or the negligence of its agents, employees or contractors; (17) any cost
incurred as a result of any act, omission, default or negligence of any tenant
or occupant of the Property, or as the result of a breach by a tenant or
occupant of the provisions of its lease or occupancy agreement; (18) costs
associated with the cleanup or removal of hazardous materials, to the extent not
caused by the acts or omissions of Tenant; (20) any charges separately
chargeable to other tenants of the Property for additional or special services;
or (21) amounts paid to any party, including a division or affiliate of Landlord
providing materials, services, labor, or equipment to the extent that such
amounts exceed the competitive costs of such materials, services, labor or
equipment when provided by an independent party in an arm's-length transaction.
Tenant’s liability for Operating Expenses (excluding those expenses attributable
to Taxes, insurance, utility services, and other uncontrollable expenses) in any
calendar year will not increase by more than six percent (6%) compounded
annually over controllable Operating Expenses in the Base Year, but any
increases in Operating Expenses that Landlord does not recover due to this
limitation will carry forward to all succeeding years during the Term (subject
to the six percent (6%) per annum limitation) until fully recouped by Landlord.

3.1.2.                           Taxes. The term “Taxes,” as referred to in
Section 3.1.1(vii) above shall mean (i) all governmental taxes, assessments,
fees and charges of every kind or nature (other than Landlord’s income taxes),
whether general, special, ordinary or extraordinary, due at any time or from
time to time, during the Term and any extensions thereof, in connection with the
ownership, leasing, or operation of the Property, or of the personal property
and equipment located therein or used in connection therewith (provided that
margin and franchise taxes imposed on Landlord are Taxes for the purposes of
this Lease and are not excluded as “Landlord’s income taxes”); and (ii) any
reasonable expenses incurred by Landlord in contesting either or both of
(x) such taxes or assessments and (y) the assessed value of the Property. For
purposes hereof, Taxes shall include, without limitation, any Taxes that are due
and payable at any time or from time to time during the Term and for any Taxes
that are assessed, become a lien, or accrue during any Operating Year, which
obligation shall survive the termination or expiration of this Lease and Taxes
shall not include any penalties, interest, or other charges (with respect to
Taxes) payable by reason of any delay and/or failure or refusal of Landlord to
make timely payment of all Taxes. Tenant agrees that Landlord has the sole and
absolute right to contest all Taxes levied against the Premises and the
Property, other than taxes levied directly against Tenant’s personal property
within the Premises. TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE APPRAISED
VALUE OF THE PROPERTY OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE NOTICES OF
REAPPRAISALS AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS TAX CODE.

3.1.3.                           Operating Year. The term “Operating Year” shall
mean the calendar year commencing January 1st of each year (including the
calendar year within which the Commencement Date occurs) during the Term. In the
event of any extension or renewal of the Term, and any such extension or renewal
period shall be included in the Term.

3.2.                             Payment of Operating Expenses. Tenant shall
pay, as Additional Rent and in accordance with the requirements of Section 3.2,
Tenant’s Proportionate Share of the Operating Expenses as set forth in Sections
1.11 and 3.1.1. Additional Rent commences to accrue upon the Commencement Date.
Tenant’s Proportionate Share of the Operating Expenses payable hereunder shall
be prorated to correspond to that portion of any partial Operating Years
occurring within the Term. Tenant’s Proportionate Share of the Operating
Expenses and any other sums due and payable under this Lease shall be adjusted
upon receipt of the actual bills therefor, and the obligations of this Section 3
shall survive the termination or expiration of this Lease. Notwithstanding the
foregoing or anything to the contrary herein, Tenant stipulates and agrees that
Tenant shall be responsible for any and utilities furnished to the Premises
throughout the Term as set forth in Section 14.

3.3.                             Payment of Additional Rent. Landlord shall have
the right to reasonably estimate the Operating Expenses for each Operating Year.
Upon Landlord’s or Agent’s notice to Tenant of such estimated amount, Tenant
shall pay, on the first day of each month during that Operating Year, an amount
(the “Estimated Additional Rent”) equal to the estimate of the Tenant’s
Proportionate Share of the Operating Expenses divided by 12 (or the fractional
portion of the Operating Year remaining at the time Landlord delivers its notice
of the estimated amounts due from Tenant for that Operating Year). Landlord may
during the course of any Operating Year, but not more than once per each
Operating Year, redetermine the amount of its estimate of Operating Expenses for
such Operating Year and adjust the amount of Estimated Additional Rent
accordingly, whereupon Tenant shall pay the adjusted Estimated Additional Rent
from and after the first day of the month following the month in which Landlord
delivers to Tenant written notice of such adjustment of Estimated

4 

 

Additional Rent. Within ninety (90) days after the end of Operating Year,
Landlord shall prepare and deliver to Tenant a statement showing Tenant’s actual
ultimate liability for Operating Expenses for the preceding Operating Year,
along with copies of such documentation as may be reasonably necessary to
support such expenses. If the aggregate amount of Estimated Additional Rent
actually paid by Tenant during any Operating Year is less than Tenant’s actual
ultimate liability for Operating Expenses for that particular Operating Year,
Tenant shall pay the deficiency within thirty (30) days of Landlord’s written
demand therefor. If the aggregate amount of Estimated Additional Rent actually
paid by Tenant during a given Operating Year exceeds Tenant’s actual liability
for such Operating Year (the “Excess Additional Rent”), the Excess Additional
Rent shall be credited against the Estimated Additional Rent next due from
Tenant after Landlord’s determination that Excess Additional Rent has been paid
by Tenant; provided, however in the event that Tenant pays Excess Additional
Rent during the final Lease Year, then upon the expiration of the Term, and
determination, by Landlord, of the actual amount of Excess Additional Rent,
Landlord or Agent shall pay Tenant the then-applicable excess promptly after
determination thereof. No interest shall be payable to Tenant on account of
payments of Estimated Additional Rent, and such payments may be commingled. If
there exists any dispute as to (i) the amount of Additional Rent, (ii) whether a
particular expense is properly included in Additional Rent or (iii) Landlord's
calculation of Additional Rent (each an “Additional Rent Dispute”), the events,
errors, acts or omissions giving rise to such Additional Rent Dispute shall not
constitute a breach or default by Landlord under this Lease and even if a
judgment resolving the Additional Rent Dispute is entered against Landlord, this
Lease shall remain in full force and effect and Landlord shall not be liable for
any consequential damages resulting from the event, error, act or omission
giving rise to such Additional Rent Dispute. Notwithstanding the existence of an
Additional Rent Dispute, Tenant shall timely pay the amount of Additional Rent
which is in dispute and will continue to make all subsequent payments of
Additional Rent as and when required under this Lease, provided that the payment
of such disputed amount and other amounts shall be without prejudice to Tenant's
position.

3.4.                             Tenant’s Audit Right. Tenant, at Tenant’s
expense, will have the right to audit the Operating Expenses at any time up to
eighteen (18) months after the calendar year in which such Operating Expenses
were incurred. Such audit may include, and Landlord will provide to Tenant
within thirty (30) days after Landlord's receipt of a request from Tenant, true
and correct copies of any invoices for any expenses included in Operating
Expenses, and evidence that said invoices have been paid by Landlord. Tenant
will have the right to conduct this audit not more than once each year to
determine if the Operating Expenses are correct, and Landlord will reasonably
cooperate in such regard. If an audit discloses that the Operating Expenses
charged to Tenant for any calendar year is (i) greater than the amount actually
owed by Tenant, Landlord will be responsible for and reimburse Tenant, upon
demand, the amount of such overcharge, or (ii) less than the amount actually
owed by Tenant, Tenant will pay Landlord, upon demand, the amount of such
underpayment. If an audit discloses that the Operating Expenses charged to
Tenant for any calendar year is three percent (3%) or more greater than the
amount actually owed by Tenant for such calendar year, Landlord will be
responsible for and reimburse Tenant, upon demand, the amount of such audit
costs not to exceed the amount of such overcharge.

4.                   USE OF PREMISES AND COMMON AREAS; SIGNAGE; SECURITY
DEPOSIT.

4.1.                             Use of Premises and Property. The Premises
shall be used by the Tenant for the purpose(s) set forth in Section 1.7 above
and for no other purpose whatsoever. Subject to applicable law, Landlord agrees
that Tenant is permitted to access and operate its business from the Premises
twenty-four (24) hours a day, seven (7) days a week. Tenant may, from time to
time, in Tenant’s sole discretion, cease business operations on the Premises,
provided Tenant continues to perform Tenant’s obligations under this Lease.
Tenant shall not, at any time, use or occupy, or suffer or permit anyone to use
or occupy, the Premises, or do or permit anything to be done in the Premises or
the Property, in any manner that may (a) violate any “Certificate of Occupancy”
(or comparable permit or license) for either or both of the Premises and the
Property; (b) cause, or be liable to cause, injury to, or in any way impair the
value or proper utilization of, all or any portion of the Property (including,
but not limited to, the structural elements of the Property) or any equipment,
facilities or systems therein; (c) constitute a violation of the laws and
requirements of any public authority or the requirements of insurance bodies or
the rules and regulations of the Property, including, but not limited to, any
covenant, condition or restriction affecting the Property(d) exceed the load
bearing capacity of the floor of the Premises; (d) unreasonably disrupt the
operations or tenancies of other tenants or users of the Property. From time to
time during the Term within thirty (30) days after Landlord’s request (but no
more often than once in any twelve month period unless Tenant is in default
hereunder or unless Tenant assigns this Lease or subleases all or any portion of
the Premises, whether or not in accordance with Section 8), Tenant shall
complete and deliver to Landlord a Tenant Operations Inquiry Form, in a form
reasonably acceptable to Landlord, describing the nature of Tenant’s business
operations at the Premises, including, but not limited to the nature of any
products stored or used upon the Premises which form shall be intended to be,
and shall be, relied upon by Landlord.

5 

 

4.2.                             Use of Common Areas. As used herein, “Common
Areas” shall mean all areas within the Property that are available for the
common use of tenants of the Property and that are not leased or held for the
exclusive use of Tenant or other tenants or licensees, including, but not
limited to, parking areas, driveways, sidewalks, loading areas, access roads,
corridors, landscaping and planted areas. Tenant shall have the nonexclusive
right to use the Common Areas for the purposes intended, subject to such
reasonable rules and regulations as Landlord may uniformly establish from time
to time, provided, however, that any such rules and regulations must be provided
to Tenant in writing, must be applicable to all tenants of the Property, and may
not increase Tenant’s obligations or diminish Tenant’s rights under this Lease.
Tenant shall not materially and unreasonably interfere with the rights of any or
all of Landlord, other tenants or licensees, or any other person entitled to use
the Common Areas. Without limitation of the foregoing, Tenant shall not park or
store any vehicles or trailers on, or conduct truck loading and unloading
activities in, the Common Areas in a manner that unreasonably disturbs, disrupts
or prevents the use of the Common Areas by any or all of Landlord, other tenants
or licensees or other persons entitled to use the Common Areas. Landlord, from
time to time, may change any or all of the size, location, nature and use of any
of the Common Areas although such changes may result in inconvenience to Tenant,
so long as such changes do not materially and adversely affect Tenant’s use of
or access to the Premises. In addition to the foregoing, Landlord may, at any
time, close or suspend access to any Common Areas to perform any acts in the
Common Areas as, in Landlord’s reasonable judgment, are desirable to improve or
maintain either or both of the Premises and the Property, or are required in
order to satisfy Landlord’s obligations under this Lease; provided, however,
that Landlord shall use reasonable efforts to limit any disruption of Tenant’s
use and operation of the Premises in connection therewith. Notwithstanding
anything contained in this Lease to the contrary, if at any time, Landlord
determines, in its sole discretion, that the parking areas at the Property are
or have become overburdened, Landlord may allocate parking on a proportionate
basis or assign parking spaces among all tenants at the Property; provided,
however, that Landlord shall not interfere or reallocate Tenant’s exclusive
right to use the Tenant Exclusive Parking Spaces unless Landlord provides an
equivalent number of parking spaces for Tenant’s exclusive use in a location
that is no farther from the Premises than the Tenant Exclusive Parking Spaces
and such replacement parking spaces must not be located in Tenant’s Outside
Storage Area. No diminution or shutting off of light, air, or view by any
structure which may be erected on lands within, adjacent to or in the vicinity
of the Property shall in any way affect this Lease or impose any liability on
Landlord.

4.3.                             Signage. Tenant shall not affix any sign of any
size or character to any portion of either or both of the Premises and the
Property, without prior written approval of Landlord, which shall not be
unreasonably withheld, conditioned, or delayed. Notwithstanding the foregoing,
Tenant shall have the right to install an identification sign on the exterior of
the Building, on any monument signage associated with the Building and the
Complex that is used for tenant identification, and on any tenant directory
(“Tenant's Signage”). In all events, Tenant’s signage shall be in compliance
with all applicable permits, Laws and requirements of public authorities, and
with Landlord’s rules and regulations. Tenant shall remove all signs of Tenant
upon the expiration or earlier termination of this Lease and promptly repair any
damage to either or both of the Property and the Premises caused by, or
resulting from, such removal.

4.4.                             Security/Damage Deposit. Simultaneously with
the execution and delivery of this Lease, Tenant shall deposit with Landlord or
Agent the sum set forth in Section 1.9 above, in cash (the “Security”),
representing security for the performance by Tenant of the covenants and
obligations hereunder. The Security shall be held by Landlord or Agent, without
interest, in favor of Tenant; provided, however, that no trust relationship
shall be deemed created thereby; the Security may be commingled with other
assets of Landlord; and Landlord shall not be required to pay any interest on
the Security. If Tenant defaults in the performance of any of its covenants
hereunder, Landlord or Agent may, without notice to Tenant, apply all or any
part of the Security to the cure of such default or the payment of any sums then
due from Tenant under this Lease (including, but not limited to, amounts due
under Section 22.2 of this Lease as a consequence of termination of this Lease
or Tenant’s right to possession), in addition to any other remedies available to
Landlord. In the event the Security is so applied and this Lease is not
terminated, Tenant shall, upon demand, immediately deposit with Landlord or
Agent a sum equal to the amount so used. If Tenant fully and faithfully complies
with all the covenants and obligations hereunder, the Security (or any balance
thereof) shall be returned to Tenant within thirty (30) days after the later to
occur of (i) the date the Term expires or terminates or (ii) delivery to
Landlord of possession of the Premises. Landlord may deliver the Security to any
lender with a mortgage lien encumbering the Property or to any Successor
Landlord (defined below), and thereupon Landlord and Agent shall be discharged
from any further liability with respect to the Security upon such lender’s or
Successor Landlord’s actual receipt of the Security.

4.5.                             Parking. Landlord shall grant Tenant Exclusive
Parking in the truck court in front of Tenant’s as well access to Shared Parking
as depicted on the attached Exhibit A-2 (“Parking”). Notwithstanding anything
contained in this Lease to the contrary, if at any time, Landlord determines, in
its sole discretion, that the parking areas at

6 

 

the Property are or have become overburdened, Landlord may allocate parking on a
proportionate basis or assign parking spaces among all tenants at the Property.
For avoidance of confusion, Tenant acknowledges and agrees that it shall not,
and shall not allow its agents, contractors, servants, employees, licensees,
and/or invitees to park in any area not located within the Premises, including,
but not limited, to the Common Areas, except for the Tenant Exclusive parking
spaces.

4.6.                             Well Site. Notwithstanding anything to the
contrary herein, Tenant hereby acknowledges and agrees that (i) there is a well
site located on the southwest corner of the Property (the “Well Site”); (ii) the
Well Site is accessed pursuant to that certain Right of Way Agreement from
Leggett & Platt, Inc. d/b/a Tarrant Interiors to Texas Midstream Gas Services,
LLC filed 01/17/2008, recorded in cc# D20819674, Real Property Records, Tarrant
County, Texas and pursuant to that certain Easement Agreement for Access between
TCRG Opportunity XVII, LLC and Total E & P, USA, Inc., et al recorded on or
about 06/20/2018, recorded in the Real Property Records, Tarrant County, Texas
in connection with the Property (the “Well Site Access Easements”); and (iii)
the grantee of the Well Site Access Easements (the “Grantee”) may, from time to
time, access the Well Site by crossing the Premises. In no event shall Tenant
prevent, restrict, or otherwise impair the Grantee’s rights under the Well Site
Access Easements at any time or for any reason and Tenant’s rights under this
Lease shall at all times be subject to Grantee’s rights under the Well Site
Access Easements.

5.                   CONDITION AND DELIVERY OF PREMISES.

5.1.                             Condition of Premises. As of the Commencement
Date, the Premises will be delivered to Tenant with all dock doors and building
systems (including, but not limited to, heating, air conditioning, and
ventilation, mechanical, electrical, and plumbing systems) in good working
order. Tenant acknowledges that, except as expressly stated herein, neither
Landlord nor Agent, nor any representative of Landlord, has made any
representation as to the condition of the Premises and the Property or the
suitability of the Premises and the Property for Tenant’s intended use. Tenant
represents and warrants that Tenant has made its own inspection of the Premises
and the Property. Neither Landlord nor Agent shall be obligated to make any
repairs, replacements or improvements (whether structural or otherwise) of any
kind or nature to the foregoing in connection with, or in consideration of, this
Lease, except as expressly and specifically set forth in this Lease, including,
but not limited to, Exhibit B, it being understood that, if Landlord has agreed
to perform any tenant improvements in or to the Premises in consideration of
Tenant’s entry into this Lease (collectively, “Landlord’s Work”), all of
Landlord’s Work shall be described on Exhibit B. Except as is otherwise
expressly SET FORTH HEREIN OR specifically described on Exhibit B attached
hereto and incorporated herein by this reference, Tenant accepts the PROPERTY,
including, but not limited to the premises, in its present “AS IS” and “WHERE
IS” condition and Landlord does not by the execution of this Lease or otherwise
make any representation or warranty, express or implied, of any kind or any
nature whatsoever, with respect to the Premises hereby demised, and all such
representations and warranties are hereby disclaimed. In expansion of, and not
in limitation of the foregoing, Tenant acknowledges that the square footage of
the Premises and the COMPLEX set forth in section 1.4 is an estimate and
Tenant’s obligation to pay Base Rent, additional rent or other amounts under
this Lease will not in any way be impacted or modified if the actual square
footage of the Premises or THE COMPLEX is less than or more than INDICATED.
EXCEPT AS OTHERWISE SET FORTH HEREIN REGARDING ada cOMPLIANCE, Landlord makes no
express or implied warranty of habitability or fitness of THE Property,
including but not limited to THE Premises or improvements, for any purpose, or
as to the merchantability, title, value, quality, condition or salability of the
Property, including but not limited to THE Premises or improvements, and such
warranties are hereby expressly disclaimed.

5.2.                             ADA. Landlord hereby represents and warrants
that as of the Commencement Date, and throughout the Term, the outside of the
Premises, the outside of the Building, the Complex, and the Property shall be in
compliance with all applicable laws, regulations and building codes (including,
without limitation, the Americans With Disabilities Act of 1990) (the “ADA”)
(but, subject to Landlord’s representation, above, regarding compliance as of
the Commencement Date, Tenant will be responsible for ADA compliance on the
interior of the Premises, including but not limited to responsibility for all
costs and expenses incurred in connection with any improvements and alterations
necessary to the Premises to ensure such compliance).

7 

 

5.3.                             Delay in Commencement. Landlord shall not be
liable to Tenant if Landlord fails to deliver possession of the Premises to
Tenant on the Commencement Date. Except as expressly provided herein, the
obligations of Tenant under this Lease shall not be affected thereby, except
that the Commencement Date shall be delayed until Landlord delivers possession
of the Premises to Tenant, and the Term shall be extended by a period equal to
the number of days of delay in delivery of possession of the Premises to Tenant,
plus the number of days necessary to end the Term on the last day of a month.
Notwithstanding the foregoing, if Landlord fails to deliver possession of the
Premises on the Commencement Date as a result of any Tenant Delay as set out in
Exhibit B, there shall be no delay in the Commencement Date and Tenant’s
obligations under this Lease shall commence on the Commencement Date.

5.4.                             Confirmation of Commencement Date. Promptly
upon Landlord’s request, at any time following Landlord’s delivery of
possession, of the Premises to Tenant, Tenant shall deliver to Landlord a
Confirmation of Commencement Date in a form reasonably acceptable to Landlord
and Tenant.

6.                   SUBORDINATION; ESTOPPEL CERTIFICATES; ATTORNMENT.

6.1.                             Subordination and Attornment. This Lease is and
shall be subject and subordinate at all times to (a) all ground leases or
underlying leases that may now exist or hereafter be executed affecting either
or both of the Premises and the Property and (b) any mortgage or deed of trust
that may now exist or hereafter be placed upon, and encumber, any or all of (x)
the Property; (y) any ground leases or underlying leases for the benefit of the
Property; and (z) all or any portion of Landlord’s interest or estate in any of
said items. Tenant shall execute and deliver, within twenty (20) days of
Landlord’s request, and in the form reasonably requested by Landlord (or its
lender) and reasonably approved by Tenant, any documents evidencing the
subordination of this Lease. Tenant hereby covenants and agrees that Tenant
shall attorn to any successor to Landlord, provided that any such document
contains non-disturbance provisions reasonably acceptable to Tenant and provided
further that Landlord’s inability to obtain the SNDA as described above, despite
Landlord’s commercially reasonable efforts to do so, shall not constitute a
default by Landlord under this Lease.

6.2.                             Estoppel Certificate. Tenant agrees, from time
to time and within ten (10) days after request by Landlord, to deliver to
Landlord, or Landlord’s designee, an estoppel certificate prepared by Landlord
stating such matters pertaining to this Lease as may be reasonably requested by
Landlord. Failure by Tenant to timely execute and deliver such certificate shall
(a) constitute a Default, as defined below (without any obligation to provide
any notice thereof or any opportunity to cure such failure to timely perform)
and (b) be deemed an acceptance of the Premises and acknowledgment by Tenant
that the statements included therein are true and correct without exception.

6.3.                             Transfer by Landlord. In the event of a sale or
conveyance by Landlord of the Property, the same shall operate to release
Landlord from any future liability for any of the covenants or conditions,
express or implied, herein contained in favor of Tenant and first arising or
accruing after the effective date of Landlord’s transfer of its interest in the
Premises, and in such event Tenant agrees to look solely to Landlord’s successor
in interest (“Successor Landlord”) with respect thereto and agrees to attorn to
such successor.

7.                   QUIET ENJOYMENT. Subject to the provisions of this Lease,
so long as Tenant pays all of the Rent and performs all of its other obligations
hereunder, Tenant shall not be disturbed in its possession of the Premises by
Landlord, Agent or any other person lawfully claiming through or under Landlord;
provided, however, in addition to Landlord’s rights under Section 16 and
elsewhere in this Lease, subject to Section 13.1.2, Landlord and Landlord’s
agents, employees, contractors and representatives shall be provided reasonable
access to the Premises such that Landlord and Landlord’s agents, employees,
contractors and representatives may perform the General Maintenance Services (as
hereinafter defined) without undue interruption, delay or hindrance. This
covenant shall be construed as a covenant running with the Property and is not a
personal covenant of Landlord. Tenant shall not unreasonably interrupt, delay,
prevent or hinder the performance of the General Maintenance Services by or on
behalf of Landlord. Notwithstanding the foregoing, however, Tenant acknowledges
and agrees that Landlord shall have the unfettered and unilateral right to use
portions of the Common Areas (inclusive of the roof of the Building) for such
purposes and uses as Landlord may desire; provided, however, that in all events
and under all circumstances, Landlord’s use of any portion of the Common Areas
shall not interfere, in any material respect, with any or all of (a) Tenant’s
rights to occupy and use the Common Areas (in the manner and for the purposes
contemplated hereunder); (b) Tenant’s right to utilize the vehicular parking
areas located on the Common Areas; and (c) Tenant’s right of access, ingress and
egress to and from the Common Areas.

8.                   ASSIGNMENT AND SUBLETTING.

8 

 

8.1.                             Assignment and Sublease. Tenant acknowledges
that this Lease and the Rent due under this Lease have been agreed to by
Landlord in reliance upon Tenant’s reputation and creditworthiness; therefore,
Tenant shall not (a) assign (whether directly or indirectly), in whole or in
part, this Lease, or (b) allow this Lease to be assigned, in whole or in part,
by operation of law or otherwise, including, without limitation, by transfer of
a controlling interest of stock, membership interests or partnership interests,
or by merger or dissolution, which transfer of a controlling interest, merger or
dissolution shall be deemed an assignment for purposes of this Lease, or (c)
mortgage or pledge this Lease, or (d) sublet the Premises, in whole or in part,
without (in the case of any or all of (a) through (d) above the prior written
consent of Landlord, which shall not be unreasonably withheld, conditioned, or
delayed (and Landlord’s lender, if applicable). Tenant may, however, assign this
Lease or sublease a portion of the Premises to a wholly-owned subsidiary,
provided that Tenant advises Landlord, in writing, in advance, and otherwise
complies with the succeeding provisions of this Section 8. In no event shall any
assignment or sublease ever release Tenant or any guarantor from any obligation
or liability hereunder; and in the case of any assignment, Landlord shall retain
all rights with respect to the Security. Any purported assignment, mortgage,
transfer, pledge or sublease made without the prior written consent of Landlord
(and Landlord’s lender, if applicable) shall be absolutely null and void and
shall constitute a Default hereunder. No assignment of this Lease shall be
effective and valid unless and until the assignee executes and delivers to
Landlord (and Landlord’s lender, if applicable) any and all documentation
reasonably required by Landlord in order to evidence assignee’s assumption of
all obligations of Tenant hereunder. Regardless of whether or not an assignee or
sublessee executes and delivers any documentation to Landlord pursuant to the
preceding sentence, any assignee or sublessee shall be deemed to have
automatically attorned to Landlord in the event of any termination of this
Lease. Tenant shall pay to Landlord a fee of $1,000.00 in regard to (and prior
to) any proposed subletting or assignment. If this Lease is assigned, or if the
Premises (or any part thereof) are sublet or used or occupied by anyone other
than Tenant, whether or not in violation of this Lease, Landlord or Agent may
(without prejudice to, or waiver of its rights), collect Rent from the assignee,
subtenant or occupant.

8.2.                             Permitted Transfer. Notwithstanding anything to
the contrary contained in Section 8.1 above, Tenant shall have the right to
assign this Lease without Landlord's consent but only in the event this Lease is
assigned pursuant to this Section 8.2. Tenant shall deliver to Landlord not less
than ten (10) days' prior written notice of such assignment), to (a) sublet all
or part of the Premises to any related corporation or other entity which
controls Tenant, is controlled by Tenant or is under common control with Tenant;
(b) assign all or any part of this Lease to any related corporation or other
entity which controls Tenant, is controlled by Tenant, or is under common
control with Tenant, or to a successor entity into which or with which Tenant is
merged or consolidated or which acquires substantially all of Tenant's assets or
property; or (c) effectuate any public offering of Tenant's stock on the New
York Stock Exchange or in the NASDAQ over the counter market (any such entity
hereinafter referred to as a "Permitted Transferee"). For the purpose of this
Section 8.2, "control" shall mean ownership of not less than fifty percent (50%)
of all voting stock or legal and equitable interest in such corporation or
entity. Any such transfer shall not relieve Tenant of its obligations under this
Lease. Nothing in this paragraph is intended to nor shall permit Tenant to
transfer its interest under this Lease as part of a fraud or subterfuge to
intentionally avoid its obligations under this Lease (for example, transferring
its interest to a shell corporation that subsequently files a bankruptcy), and
any such transfer shall constitute a Default hereunder. In addition, the
following events shall not require Landlord's consent (and Tenant shall have the
right to do, permit and/or perform all or any of the following from time to time
in Tenant's sole discretion): (a) any change in control and/or ownership of
Tenant resulting from a merger, consolidation, or a transfer of partnership or
membership interests, a stock transfer, or any sale of all or substantially all
of the assets of Tenant; or (b) the sale, exchange, issuance or other transfer
of Tenant's or Tenant's parent entity's stock (either on a national exchange or
otherwise).

8.3.                             Tenant to Remain Obligated. Consent by Landlord
to any assignment, subletting, use or occupancy, or transfer shall not operate
to relieve Tenant from any covenant or obligation hereunder unless Landlord
signs a new lease with a new tenant in which case Tenant’s obligations under the
Lease (except for those which survive termination or expiration of the Lease)
shall cease. Tenant shall pay all of Landlord’s costs, charges and expenses,
including attorney’s fees, incurred in connection with any assignment, transfer,
lien, charge, subletting, use or occupancy made or requested by Tenant.

8.4.                             Tenant’s Notice; Landlord’s Right to Terminate.
Tenant shall, by notice in writing, advise Landlord of its intention from, on
and after a stated date (which shall not be less than sixty (60) days after the
date of Tenant’s notice) to assign this Lease or sublet any part of the Premises
for the balance of any part of the Term, and in such event. Landlord shall have
the right, to be exercised by giving written notice to Tenant within thirty (30)
days after receipt of Tenant’s notice, to recapture the space described in
Tenant’s notice and such recapture notice shall, if given, terminate this Lease
with respect to the space therein described as of the date stated in Tenant’s
notice. Tenant’s said notice shall state

9 

 

the name and address of the proposed subtenant or assignee, and a true and
complete copy of the proposed sublease or assignment and sufficient information
to permit Landlord to determine the financial responsibility and character of
the proposed subtenant or assignee shall be delivered to Landlord with said
notice. If Tenant’s notice shall cover all of the space hereby demised, and if
Landlord shall give the aforesaid recapture notice with respect thereto, the
Term of this Lease shall expire and end on the date stated in Tenant’s notice as
fully and completely as if that date had been herein definitely fixed for the
expiration of the Term. If, however, this Lease be terminated pursuant to the
foregoing with respect to less than the entire Premises, the Base Rent and
Tenant’s Proportionate Share as defined herein shall be adjusted on the basis of
the number of rentable square feet retained by Tenant, and this Lease as so
amended shall continue thereafter in full force and effect. If Landlord, upon
receiving Tenant’s said notice with respect to any such space requiring
Landlord’s consent, shall not exercise its right to terminate as aforesaid,
Landlord will not unreasonably withhold its consent to Tenant’s assignment of
this Lease or subletting the space covered by its notice, as provided in Section
8.1 above.

9.                   COMPLIANCE WITH LAWS.

9.1.                             Compliance with Laws. Tenant shall, at its sole
expense (regardless of the cost thereof), comply with all local, state and
federal laws, rules, regulations and requirements now or hereafter in force and
all judicial and administrative decisions in connection with the enforcement
thereof (collectively, “Laws”), pertaining to either or both of the Premises and
Tenant’s use and occupancy thereof, and including, but not limited to, all Laws
concerning or addressing matters of an environmental nature. If any license or
permit is required for the conduct of Tenant’s business in the Premises, Tenant,
at its expense, shall procure such license prior to the Commencement Date, and
shall maintain such license or permit in good standing throughout the Term.
Tenant shall give prompt notice to Landlord of any written notice it receives of
the alleged violation of any Law or requirement of any governmental or
administrative authority with respect to either or both of the Premises and the
use or occupation thereof.

9.2.                             Hazardous Materials. If, at any time or from
time to time during the Term (or any extension thereof), any Hazardous Material
(defined below) is generated, transported, stored, used, treated or disposed of
at, to, from, on or in either or both of the Premises and the Property by, or as
a result of any act or omission of, any or all of Tenant and any or all of
Tenant’s Parties (defined below): (i) Tenant shall, at its own cost, at all
times comply (and cause all Tenant’s Parties, as defined below, to comply) with
all Laws relating to Hazardous Materials, and Tenant shall further, at its own
cost, obtain and maintain in full force and effect at all times all permits and
other approvals required in connection therewith; (ii) Tenant shall promptly
provide Landlord or Agent with complete copies of all communications, permits or
agreements with, from or issued by any governmental authority or agency
(federal, state or local) or any private entity relating in any way to the
presence, release, threat of release, or placement of Hazardous Materials on or
in the Premises or any portion of the Property, or the generation,
transportation, storage, use, treatment, or disposal at, on, in or from the
Premises, of any Hazardous Materials; (iii) upon receipt by Landlord of any
communication with or from any governmental authority or agency (federal, state,
or local) relating to the presence, release, threat of release, or placement of
Hazardous Materials on or in the Premises, Landlord, Agent and their respective
agents and employees shall have the right to either or both (x) enter the
Premises and (y) conduct appropriate tests, at Tenant’s expense, for the
purposes of ascertaining Tenant’s compliance with all applicable Laws or permits
relating in any way to the generation, transport, storage, use, treatment,
disposal or presence of Hazardous Materials on, at, in or from all or any
portion of either or both of the Premises and the Property; and (iv) upon
receipt by Landlord of any communication with or from any governmental authority
or agency (federal, state, or local) relating to the presence, release, threat
of release, or placement of Hazardous Materials on or in the Premises, upon
written request by Landlord or Agent, Tenant shall cause to be performed and
shall provide Landlord with the results of reasonably appropriate tests of air,
water or soil to demonstrate that Tenant complies with all applicable Laws or
permits relating in any way to the generation, transport, storage, use,
treatment, disposal or presence of Hazardous Materials on, at, in or from all or
any portion of either or both of the Premises and the Property. This Section 9.2
does not authorize the generation, transportation, storage, use, treatment or
disposal of any Hazardous Materials at, to, from, on or in the Premises in
contravention of this Section 9. Tenant covenants to investigate, clean up and
otherwise remediate, at Tenant’s sole expense, any release of Hazardous
Materials caused, contributed to, or created by any or all of (A) Tenant and (B)
any or all of Tenant’s officers, directors, members, managers, partners,
invitees, agents, employees, contractors or representatives (collectively,
“Tenant’s Parties”) during the Term. Such investigation and remediation shall be
performed only after Tenant has obtained Landlord’s prior written consent;
provided, however, that Tenant shall be entitled to respond (in a reasonably
appropriate manner) immediately to an emergency without first obtaining such
consent, if Tenant promptly thereafter delivers to Landlord written notice of
the emergency and the action taken to remedy it. All remediation shall be
performed in strict compliance with Laws and to the reasonable satisfaction of
Landlord. Tenant shall not enter into any settlement agreement, consent decree
or other compromise with respect to any claims relating to any Hazardous
Materials

10 

 

in any way connected to the Premises without first obtaining Landlord’s written
consent (which consent may be given or withheld in Landlord’s sole, but
reasonable, discretion) and affording Landlord the reasonable opportunity to
participate in any such proceedings. As used herein, the term, “Hazardous
Materials,” shall mean any waste, material or substance (whether in the form of
liquids, solids or gases, and whether or not airborne) that is or may be deemed
to be or include a pesticide, petroleum, asbestos, polychlorinated biphenyl,
radioactive material, urea formaldehyde or any other pollutant or contaminant
that is or may be deemed to be hazardous, toxic, ignitable, reactive, corrosive,
dangerous, harmful or injurious, or that presents a risk to public health or to
the environment, and that is or becomes regulated by any Law. The undertakings,
covenants and obligations imposed on Tenant under this Section 9.2 shall survive
the termination or expiration of this Lease.

10.                INSURANCE.

10.1.                          Insurance to be Maintained by Landlord. Landlord
shall maintain: (a) a commercial property insurance policy covering the Property
(at its full replacement cost), but excluding Tenant’s personal property; (b)
commercial general public liability insurance covering Landlord for claims
arising out of liability for bodily injury, death, personal injury, advertising
injury and property damage occurring in and about the Property and otherwise
resulting from any acts and operations of Landlord, its agents and employees;
(c) business income/rental value insurance; and (d) any other insurance coverage
deemed appropriate by Landlord or required by Landlord’s lender. All of the
coverages described in (a) through (d) shall be determined from time to time by
Landlord, in its sole discretion. All insurance maintained by Landlord shall be
in addition to and not in lieu of the insurance required to be maintained by the
Tenant.

10.2.                          Insurance to be Maintained by Tenant. Tenant
shall purchase, at its own expense, and keep in force at all times from and
after the date of this Lease the policies of insurance set forth below
(collectively, “Tenant’s Policies”). All Tenant’s Policies shall (a) be issued
by an insurance company with a Best’s rating/financial size category of A/VIII
or better and otherwise reasonably acceptable to Landlord and shall be licensed
to do business in the state in which the Property is located; (b) provide that
said insurance for the Premises shall not be canceled or materially modified
unless thirty (30) days’ prior written notice shall have been given to Landlord;
(c) provide for deductible amounts that are reasonably acceptable to Landlord
(and its lender, if applicable) and (c) otherwise be in such form, and include
such coverages, as Landlord may reasonably require. The Tenant’s Policies
described in (i) and (ii) below shall (1) provide coverage on an occurrence
basis; (2) name Landlord (and its lender, if applicable) as an additional
insured; (3) provide coverage, to the extent insurable, for the indemnity
obligations of Tenant under this Lease; (4) contain a separation of insured
parties provision; (5) be primary, not contributing with, and not in excess of,
coverage that Landlord may carry; and (6) provide coverage with no exclusion for
a pollution incident arising from a hostile fire. All Tenant’s Policies (or, at
Landlord’s option, Certificates of Insurance and applicable endorsements,
including, without limitation, an "Additional Insured-Managers or Landlords of
Premises" endorsement) shall be delivered to Landlord prior to the Commencement
Date and renewals thereof shall be delivered to Landlord’s Notice Address, as
set forth on the signature page to this Lease at least thirty (30) days after
the applicable expiration date of each Tenant’s Policy. In the event that Tenant
fails, at any time or from time to time, to comply with the requirements of the
preceding sentence, Tenant shall be in Default under this Lease and, in addition
to any other remedy, Landlord may (x) order such insurance and charge the cost
thereof to Tenant, which amount shall be payable by Tenant to Landlord upon
demand, as Additional Rent or (y) impose on Tenant, as Additional Rent, a
monthly delinquency fee, for each month during which Tenant fails to comply with
the foregoing obligation, in an amount equal to five percent (5%) of the Base
Rent then in effect. Tenant shall give prompt notice to Landlord and Agent of
any bodily injury, death, personal injury, advertising injury or property damage
occurring in and about the Property.

Tenant shall purchase and maintain, throughout the Term, a Tenant’s Policy(ies)
of (i) commercial general or excess liability insurance, including personal
injury and property damage, in the amount of not less than $1,000,000.00 per
occurrence, and $2,000,000.00 annual general aggregate, per location (these
limits may be achieved by a combination of a primary policy and an excess or
umbrella liability policy); (ii) comprehensive automobile liability insurance
covering Tenant, against any personal injuries or deaths of persons and property
damage based upon or arising out of the ownership, use, occupancy or maintenance
of a motor vehicle at the Premises and all areas appurtenant thereto in the
amount of not less than $1,000,000, combined single limit; (iii) commercial
property insurance covering Tenant’s Property (defined below), at its full
replacement cost (in expansion of the foregoing, any such commercial property
insurance must provide full, primary coverage for Tenant’s finished goods and
inventory, including, without limitation any water damage to such property);
(iv) workers’ compensation insurance per the applicable state statutes covering
all employees of Tenant and employers liability insurance with a limit of at
least $1,000,000.00; and (v) if Tenant handles, stores or utilizes Hazardous
Materials in its business operations, pollution legal liability insurance with
limits acceptable to Landlord. Tenant agrees that

11 

 

Landlord shall have the right to adjust the coverage limits of Tenant’s Policies
every fifth (5th) anniversary date of this Lease to commercially reasonable
limits based upon comparable property within a five (5) mile radius of the
Premises.

10.3.                          Waiver of Subrogation. Notwithstanding anything
to the contrary in this Lease, Landlord and Tenant mutually waive their
respective rights of recovery against each other and each other’s officers,
directors, constituent partners, members, agents and employees, and Tenant
further waives such rights against (a) each lessor under any ground or
underlying lease encumbering the Property and (b) each lender under any mortgage
or deed of trust or other lien encumbering the Property (or any portion thereof
or interest therein), for any Loss (defined in Section 17.2 below) to the extent
any such Loss is insured against or required to be insured against under this
Lease; including, but not limited to, Losses, deductibles or self-insured
retention covered by Landlord’s or Tenant’s commercial property, commercial
general liability, automobile liability, business income/extra expense/rental
value insurance, or workers’ compensation or employers’ liability policies
described above. This provision is intended to waive, fully and for the benefit
of each party to this Lease, any and all rights and claims that might give rise
to a right of subrogation by any insurance carrier. Each party shall cause its
respective insurance policy(ies) to be endorsed to evidence compliance with such
waiver. the foregoing waivers apply even if the loss is caused in whole or in
part by the negligence or strict liability of the other party, but does not
apply to the extent the loss is caused by the GROSS negligence or willful
misconduct of the other party.

11.                ALTERATIONS. Tenant shall not at any time make alterations or
improvements in and to the Premises (hereinafter collectively referred to as
“Alterations”), unless Tenant first obtains the written consent of Landlord,
which shall not be unreasonably withheld, conditioned, or delayed, provided,
however, that Tenant shall have the right, without being required to obtain
Landlord’s consent, to make non-structural alterations to the Premises costing
less than $15,000.00 per instance (a “Permitted Alteration”). A Permitted
Alteration is not an Alteration.. All of the following shall apply with respect
to Alterations: (a) the Alterations shall be non-structural and the structural
integrity of the Property shall not be affected; (b) the Alterations shall be to
the interior of the Premises; (c) the proper functioning of the mechanical,
electrical, heating, ventilating, air-conditioning (“HVAC”), sanitary and other
service systems of the Property shall not be affected and the usage of such
systems by Tenant shall not be increased; (d) Tenant shall have appropriate
insurance coverage, reasonably satisfactory to Landlord, regarding the
performance and installation of the Alterations; (e) Tenant shall have provided
Landlord with reasonably detailed plans for such Alterations in advance of
requesting Landlord’s consent; and (f) Tenant shall have submitted to Landlord
for its review and approval a list of Tenant’s proposed contractors and
subcontractors (it being agreed that Tenant shall not use any contractor or
subcontractor to whom or which Landlord objects). Additionally, before
proceeding with any Alterations, Tenant shall (i) at Tenant’s expense, obtain
all necessary governmental permits and certificates for the commencement and
prosecution of Alterations; (ii) submit to Landlord, for its written approval,
working drawings, plans and specifications and all permits for the work to be
done and Tenant shall not proceed with such Alterations until it has received
Landlord’s written approval; and (iii) cause those contractors, materialmen and
suppliers engaged to perform the Alterations to deliver to Landlord certificates
of insurance (in a form reasonably acceptable to Landlord) evidencing policies
of commercial general liability insurance (providing the same coverages as
required in Section 10.2 above) and workers’ compensation insurance. Such
insurance policies shall satisfy the obligations imposed under Section 10.2.
Tenant shall cause the Alterations to be performed in compliance with all
applicable permits, Laws and requirements of public authorities, and with
Landlord’s reasonable rules and regulations or any other restrictions that
Landlord may impose on the Alterations. Tenant shall cause the Alterations to be
diligently performed in a good and workmanlike manner, using new materials and
equipment at least equal in quality and class to the standards for the Property
reasonably established by Landlord. Tenant shall provide Landlord with copies of
all construction contracts, governmental permits and certificates and, upon
completion: (x) as-built plans; (y) proof of payment for all labor and
materials, including, without limitation, copies of paid invoices; and (z) final
lien waivers. Following any Alterations, during the remainder of the Term,
Tenant shall be responsible for the maintenance of appropriate commercial
property insurance (pursuant to Section 10.2) therefor. At the end of the Term,
Landlord may elect to require Tenant to remove the Alterations; however, if
Landlord does not require that Tenant remove the Alterations, such Alterations
shall constitute Landlord’s Property (defined below).

12.                LANDLORD’S AND TENANT’S PROPERTY. All fixtures, machinery,
equipment, improvements and appurtenances attached to, or built into, the
Premises at the commencement of, or during the Term, whether or not placed there
by or at the expense of Tenant, except for Tenant’s Property, shall become and
remain a part of the Premises; shall be deemed the property of Landlord (the
“Landlord’s Property”), without compensation or credit to Tenant; and shall not
be removed by Tenant at the Expiration Date unless Landlord requires their
removal (including, but not limited to, Alterations pursuant to Section 11).
Further, any personal property in the Premises on the Commencement Date, movable
or otherwise, unless installed and paid for by Tenant, shall also constitute
Landlord’s Property and shall not be removed by Tenant. For purposes of this
Lease, any references

12 

 

to “Tenant’s Property” shall mean any personal property for which Tenant has
itself paid or manufactured, together with any machinery and equipment for which
Tenant has paid and that is not attached to, or built into, the Premises. In no
event shall Tenant remove any of the following materials or equipment without
Landlord’s prior written consent (which consent may be given or withheld in
Landlord’s sole discretion): any power wiring or power panels, lighting or
lighting fixtures, wall or window coverings, carpets or other floor coverings,
heaters, air conditioners or any other HVAC equipment, fencing or security gates
(except as such items are Tenant’s inventory), or other similar building
operating equipment and decorations. At or before the Expiration Date, or the
date of any earlier termination, Tenant, at its expense, shall remove from the
Premises all of Tenant’s Property and any Alterations that Landlord requires be
removed pursuant to Section 11, and Tenant shall repair (to Landlord’s
reasonable satisfaction) any damage to the Premises or the Property resulting
from either or both of such installation and removal. Any other items of
Tenant’s Property that shall remain in the Premises after the Expiration Date,
or following an earlier termination date, may, at the option of Landlord, be
deemed to have been abandoned, and in such case, such items of Tenant’s Property
may be retained by Landlord as its property or be disposed of by Landlord, in
Landlord’s sole and absolute discretion and without accountability, at Tenant’s
expense. Notwithstanding the foregoing, if an Event of Default exists under the
terms of this Lease, Tenant may remove Tenant’s personal property from the
Premises only upon the express written direction of Landlord.

12.1.                                                                 Landlord’s
Lien. In addition to the statutory Landlord’s lien, Tenant grants to Landlord,
to secure performance of Tenant’s obligations hereunder, a security interest in
all equipment, fixtures, furniture, improvements, and other personal property of
Tenant situated on the Premises, and all proceeds therefrom (the “Collateral”),
and the Collateral shall not be removed from the Premises without the consent of
Landlord until all obligations of Tenant have been fully performed; provided,
however, that Tenant’s inventory sold in the ordinary course of business or
Tenant’s disposition of obsolete equipment in the ordinary course of business
shall not require the consent of Landlord. Upon the occurrence of a Default,
Landlord may, in addition to all other remedies, without notice or demand except
as provided below, exercise the rights afforded a secured party under the
Uniform Commercial Code of the State in which the Complex is located (the
“UCC”). In connection with any public or private sale under the UCC, Landlord
shall give Tenant five (5) days prior written notice of the time and place of
any public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made, which is agreed to be a
reasonable notice of such sale or other disposition. Tenant grants to Landlord a
power of attorney to execute and file any financing statement or other
instrument necessary to perfect Landlord’s security interest under this Section
12.1, which power is coupled with an interest and shall be irrevocable during
the Term. Landlord may also file a copy of this Lease as a financing statement
to perfect its security interest in the Collateral.

13.                REPAIRS AND MAINTENANCE.

13.1.                          Tenant Repairs and Maintenance.

13.1.1.                  Tenant Responsibilities. Except for events of damage,
destruction or casualty to the Premises or Property (which are addressed in
Section 18), throughout the Term and subject to Landlord’s maintenance,
replacement, and restoration obligations under this Lease, Tenant shall, at its
sole cost and expense: (i) both (x) maintain and preserve, in the same
condition, repair and appearance, subject to normal and customary wear and tear
(the “Required Condition”), and (y) perform any and all repairs and replacements
required in order to so maintain and preserve, in the Required Condition, the
Premises and the fixtures and appurtenances therein (including, but not limited
to, the Premises’ plumbing (inclusive of any plumbing leaks in the slab,
foundation or walls of the Premises) and HVAC systems, all doors, overhead or
otherwise, glass and levelers located in the Premises or otherwise available in
the Property for Tenant’s sole use; and excluding, however, only those specific
components of the Premises for which Landlord is expressly responsible under
Section 13.2); and (ii) maintain, in full force and effect, a preventative
maintenance and service contract with a reputable service provider approved by
Landlord for maintenance of the HVAC systems of the Premises (the “HVAC
Maintenance Contract”). In addition to Tenant’s obligations under (i) and (ii)
above to the extent such repair or replacement is not covered by Landlord’s
insurance (or would have been covered if Landlord had carried the insurance
required by this Lease), Tenant shall also be responsible for all costs and
expenses incurred to perform any and all repairs and replacements (whether
structural or non-structural; interior or exterior; and ordinary or
extraordinary), in and to the Premises and the Property and the facilities and
systems thereof, if and to the extent that the need for such repairs or
replacements arises directly or indirectly from any act, omission, misuse, or
neglect of any or all of Tenant, any of its subtenants, any Tenant’s Parties, or
others entering into, or utilizing, all or any portion of the Premises for any
reason or purpose whatsoever, including, but not limited to (a) the performance
or existence of any Alterations, (b) the installation, use or operation of
Tenant’s Property in the Premises; and (c) the moving of Tenant’s Property in or
out of the Property (collectively, “Tenant-Related Repairs”). All such repairs
or replacements required

13 

 

under this Section 13.1.1 shall be subject to the supervision and control of
Landlord, and all repairs and replacements shall be made with materials of equal
or better quality than the items being repaired or replaced.

13.1.2.                  General Maintenance Services. Notwithstanding any of
the foregoing, however, from time to time during the Term, Landlord may elect,
in its sole discretion and by delivery of prior written notice to Tenant, no
less than ten (10) days before any such performance, to perform on behalf of
Tenant, all or some portion of the repairs, maintenance, restoration and
replacement in and to the Premises required to be performed by Tenant under this
Lease (any such repairs, maintenance, restoration and/or replacement activities
that Landlord elects to perform on behalf of Tenant are herein collectively
referred to as “General Maintenance Services”). Tenant shall reimburse Landlord
for the actual cost or value of all General Maintenance Services provided by
Landlord as Additional Rent, simultaneously with the payment of Operating
Expenses as part of Estimated Additional Rent (on a monthly estimated basis
subject to annual reconciliation, as described in Section 3.3 above). Unless and
until Landlord affirmatively elects to provide General Maintenance Services,
nothing contained herein shall be construed to obligate Landlord to perform any
General Maintenance Services or, except as otherwise expressly provided in
Section 13.2, to repair, maintain, restore or replace any portion of the
Premises. Landlord may from time to time, in its sole discretion, (x) reduce or
expand the scope of the General Maintenance Services that Landlord has elected
to provide or (y) revoke its election to provide any or all of the General
Maintenance Services, in either event, upon delivery of not less than thirty
(30) days’ prior written notice to Tenant. Landlord’s entry on the Premises and
the performance of any General Maintenance Services must be done in such a way
as to minimize interference with Tenant’s operations at the Premises.

13.1.3.                  HVAC Maintenance Contract. The terms and provisions of
any such HVAC Maintenance Contract shall require that the service provider
maintain the Premises’ HVAC system in accordance with the manufacturer’s
recommendations and otherwise in accordance with normal, customary and
reasonable practices in the geographic area in which the Premises is located and
for HVAC systems comparable to the Premises’ HVAC system. If Landlord does not
elect to repair and maintain the HVAC systems as part of General Maintenance
Services, or revokes such election at any time after having made such election,
then, within 30 days following either (a) the Commencement Date or (b) the date
on which Landlord advises Tenant that Landlord will no longer provide General
Maintenance Services for the HVAC system, whichever date is applicable, Tenant
shall procure and deliver to Landlord the HVAC Maintenance Contract. Thereafter,
Tenant shall provide to Landlord a copy of renewals or replacements of such HVAC
Maintenance Contract no later than 30 days prior to the then-applicable expiry
date of the existing HVAC Maintenance Contract and copies of all service logs
and other records pertaining to recommended services and services performed. If
Tenant fails to timely deliver to Landlord the HVAC Maintenance Contract (or any
applicable renewal or replacement thereof), then Landlord shall have the right
to contract directly for the periodic maintenance of the HVAC systems in the
Premises and to charge the cost thereof back to Tenant as Additional Rent.

13.2.                          Landlord Repairs. Landlord shall repair, replace
and restore the (a) foundation, exterior and interior load-bearing walls, roof
structure and roof covering of the Property and (b) the Common Areas; provided,
however, that in the case of both (a) and (b): (i; provided, however, that with
respect to any costs incurred in the replacement context, those costs shall not
constitute an Operating Expense except to the extent that such costs so qualify
under Section 3.1.1(v); and (ii) notwithstanding (i) above, in the event that
any such repair, replacement or restoration is a Tenant-Related Repair, then
Tenant shall be required to reimburse Landlord for all actual costs and expenses
that Landlord incurs in order to perform such Tenant-Related Repair, and such
reimbursement shall be paid, in full, within twenty (20) days after Landlord’s
delivery of demand therefor.

14.                UTILITIES. Landlord represents and warrants to Tenant that,
as of the Commencement Date, the Premises is served by water, sewer, gas, and
electricity service. Tenant shall purchase all utility services, whether or not
separately sub-metered, and shall provide for scavenger, cleaning and
extermination services, as needed. As provided in Section 3.1.1. above, at
Landlord’s election, utility charges may be included within Operating Expenses;
nevertheless, at Landlord’s election or with Landlord’s consent, (a) Tenant may
pay the utility charges for its Premises directly to the utility or municipality
providing such service, and in that event all charges shall be paid by Tenant
before they become delinquent; and (b) Landlord may directly bill Tenant (i) for
Tenant’s Proportionate Share of utility expenses, or (ii) if such utility
expenses are separately metered, for Tenant’s usage when and as such expenses
are incurred. Except as required as part of Landlord’s Work, Tenant shall be
solely responsible for the installation, repair and maintenance of any meters
necessary in connection with such utility services to the Premises. Tenant’s use
of electrical energy in the Premises shall not, at any time, exceed the capacity
of either or both of (x) any of the electrical conductors and equipment in or
otherwise servicing the Premises; and (y) the HVAC systems of either or both of
the Premises and the Property. Notwithstanding anything to the contrary herein
or otherwise, the cost and charges for all utility

14 

 

services serving the Premises, including, but not limited to, any and all
charges for water, sewer (including, but not limited to, any Biochemical Oxygen
Demand (BOD), Total Suspended Solids (TSS) and/or any similar charges imposed by
any governmental authority related to waste discharged into the sewer system),
storm water, gas, heat, electricity, power, telephone service, garbage pickup,
and all other services of utilities, including meter installation charges
therefor, during the Term shall be paid by Tenant before delinquency and in no
event shall Tenant’s liability for the same be limited to the amount of its
Proportionate Share.

15.                INVOLUNTARY CESSATION OF SERVICES. Landlord reserves the
right, without any liability to Tenant and without affecting Tenant’s covenants
and obligations hereunder, to stop service of any or all of the HVAC, electric,
sanitary, elevator (if any), and other systems serving the Premises, or to stop
any other services required by Landlord under this Lease, whenever and for so
long as may be necessary by reason of (i) accidents, emergencies, strikes, or
the making of repairs or changes which Landlord or Agent, in good faith, deems
necessary or (ii) any other cause beyond Landlord’s reasonable control. Further,
it is also understood and agreed that Landlord or Agent shall have no liability
or responsibility for a cessation of services to the Premises or to the Property
that occurs as a result of causes beyond Landlord’s or Agent’s reasonable
control. No such interruption of service shall be deemed an eviction or
disturbance of Tenant’s use and possession of the Premises or any part thereof,
or render Landlord or Agent liable to Tenant for damages, or relieve Tenant from
performance of Tenant’s obligations under this Lease, including, but not limited
to, the obligation to pay Rent; provided, however, that if due to the act or
omission of Landlord any interruption of services furnished by Landlord persists
for a period in excess of five (5) consecutive business days from the date on
which Landlord receives notice thereof from Tenant, Tenant shall, as Tenant’s
sole remedy, be entitled to a proportionate abatement of Rent to the extent, if
any, of any actual loss of use of the Premises by Tenant.

16.                LANDLORD’S RIGHTS. Landlord, Agent and their respective
agents, employees and representatives shall have the right to enter and/or pass
through the Premises at any time or times upon 48 hour prior written notice
(except in the event of emergency): (a) to examine and inspect the Premises and
to show them to actual and prospective lenders, prospective purchasers or
mortgagees of the Property or providers of capital to Landlord and its
affiliates; and in connection with the foregoing, to install a sign at or on the
Property to advertise the Property for lease or sale; (b) to make such repairs,
alterations, additions and improvements in or to all or any portion of either or
both of the Premises and the Property, or the Property’s facilities and
equipment as Landlord is required to make. During the period of six (6) months
prior to the Expiration Date (or at any time, if Tenant has vacated or abandoned
the Premises or is otherwise in default under this Lease), Landlord and its
agents may exhibit the Premises to prospective tenants. Landlord shall use
Landlord’s good faith best efforts to minimize any disruption to Tenant’s use of
the Premises in connection with any such entry. Additionally, Landlord and Agent
shall have the following rights with respect to the Premises, exercisable
without notice to Tenant, without liability to Tenant, and without being deemed
an eviction or disturbance of Tenant’s use or possession of the Premises or
giving rise to any claim for setoff or abatement of Rent: (i) to have pass keys,
access cards, or both, to the Premises; and (ii) to decorate, remodel, repair,
alter or otherwise prepare the Premises for re-occupancy at any time after
Tenant vacates or abandons the Premises for more than thirty (30) consecutive
days or without notice to Landlord of Tenant’s intention to reoccupy the
Premises.

17.                NON-LIABILITY AND INDEMNIFICATION.

17.1.                          Non-Liability. Subject to Landlord’s indemnity
under Section 17.3, none of the Landlord Indemnified Parties (defined below)
shall be liable to Tenant for any Losses (defined below) suffered or incurred by
Tenant or any other person, or involving its or their property, irrespective of
the cause of such Losses. In the event that Landlord’s indemnity under Section
17.3 is applicable, it shall apply only as and to the specific extent expressly
provided in Section 17.3. Further, none of the Landlord Indemnified Parties
shall be liable to Tenant (a) for any damage caused by other tenants or persons
in, upon or about the Property, or caused by operations in construction of any
public or quasi-public work; (b) with respect to matters for which Landlord is
liable, for consequential, punitive or indirect damages, including those
purportedly arising out of any loss of use of the Premises or any equipment or
facilities therein by Tenant or any person claiming through or under Tenant; (c)
for any defect in the Premises or the Property; or (d) for injury or damage to
person or property caused by fire, or theft, or resulting from the operation of
heating or air conditioning or lighting apparatus, or from falling plaster, or
from steam, gas, electricity, water, rain, snow, ice, or dampness, that may leak
or flow from any part of the Property, or from the pipes, appliances or plumbing
work of the same.

17.2.                          Tenant Indemnification. Except in the event of,
and to the extent of, Landlord’s gross negligence, sole negligence or willful
misconduct, Tenant hereby indemnifies, defends, and holds Landlord, Agent,
Landlord’s partners, members and their respective affiliates, owners, partners,
members, directors, officers, agents and employees (collectively, “Landlord
Indemnified Parties”) harmless from and against any and all Losses arising from
or in connection with any or all of: (a) the conduct or management of either or
both the Property and the Premises or any

15 

 

business therein, or any work or Alterations done, or any condition created by
any or all of Tenant and Tenant’s Parties in or about the Premises during the
Term or during the period of time, if any, prior to the Commencement Date that
Tenant has possession of, or is given access to, the Premises; (b) any act,
omission or negligence of any or all of Tenant and Tenant’s Parties; and (c) any
accident, injury or damage whatsoever occurring in, at or upon either or both of
the Property and the Premises and caused by any or all of Tenant and Tenant’s
Parties. Tenant also indemnifies, defends, and holds the Landlord Indemnified
Parties harmless from and against any and all Losses arising from or in
connection with any or all of: (i) any breach by Tenant of any or all of its
warranties, representations and covenants under this Lease; (ii) any actions
necessary to protect Landlord’s interest under this Lease in a bankruptcy
proceeding or other proceeding under the Bankruptcy Code; (iii) the creation or
existence of any Hazardous Materials in, at, on or under the Premises or the
Property, if and to the extent brought to the Premises or the Property or caused
by Tenant, any of Tenant’s Parties or any party within Tenant’s control; and
(iv) any violation or alleged violation by any or all of Tenant and Tenant’s
Parties of any Law. The obligations of Tenant in the two prior sentences are
referred to collectively as “Tenant’s Indemnified Matters.” In case any action
or proceeding is brought against any or all of Landlord and the Landlord
Indemnified Parties by reason of any of Tenant’s Indemnified Matters, Tenant,
upon notice from any or all of Landlord, Agent or any Superior Party (defined
below), shall resist and defend such action or proceeding by counsel reasonably
satisfactory to, or selected by, Landlord. The term “Losses” shall mean all
claims, demands, expenses, actions, judgments, damages, penalties, fines,
liabilities, losses of every kind and nature, suits, administrative proceedings,
costs and fees, including, without limitation, attorneys’ and consultants’
reasonable fees and expenses, and the costs of cleanup, remediation, removal and
restoration, that are in any way related to any matter covered by the foregoing
indemnity. The provisions of this Section 17.2 shall survive the expiration or
termination of this Lease.

17.3.                          Landlord Indemnification and Limitation of
Landlord’s Liability. Landlord hereby indemnifies, defends and holds Tenant
harmless from and against any and all Losses (subject to the limitations set
forth herein) caused by the Landlord in, at or upon the Property and actually
suffered or incurred by Tenant as the sole and direct result of any negligent,
willful or intentional acts or omissions of any Landlord Indemnified Party
occurring in, at, or upon the Property. Notwithstanding anything to the contrary
set forth in this Lease, however, in all events and under all circumstances, the
liability of Landlord to Tenant, whether under this Section 17.3 or any other
provision of this Lease, shall be limited to the interest of Landlord in the
Property, and Tenant agrees to look solely to Landlord’s interest in the
Property for the recovery of any judgment or award against Landlord, it being
intended that Landlord shall not be personally liable for any judgment or
deficiency AND TENANT EXPRESSLY WAIVES ANY AND ALL RIGHTS OTHERWISE TO PROCEED
ON A RECOURSE BASIS AGAINST LANDLORD, THE INDIVIDUAL PARTNERS, MEMBERS, AND/OR
SHAREHOLDERS OF LANDLORD, AND/OR THE MANAGERS, OFFICERS, DIRECTORS, AGENTS
AND/OR EMPLOYEES OF LANDLORD. FURTHER, SUBJECT TO THE LIMITATIONS SET FORTH
ABOVE, Notwithstanding anything to the contrary set forth in this Lease, the
liability of Landlord to Tenant, whether under this Section 17.3 or any other
provision of this Lease, SHALL BE LIMITED TO SUIT FOR DIRECT AND PROXIMATE
DAMAGES, AND TENANT VOLUNTARILY AND INTENTIONALLY WAIVES ALL CLAIMS TO
EXEMPLARY, PUNITIVE, SPECIAL OR CONSEQUENTIAL DAMAGES. The provisions of this
Section 17.3 shall survive the expiration or termination of this Lease.

17.4.                          Force Majeure. Each of the obligations of Tenant
(except the obligation to pay Rent and the obligation to maintain insurance, and
provide evidence thereof, in accordance with Section 10.2) and each of the
obligations of Landlord, shall be excused, and neither Landlord nor Tenant shall
have any liability whatsoever to the other, to the extent that any failure to
perform, or delay in performing such obligation arises out of either or both of
(a) any labor dispute, governmental preemption of property in connection with a
public emergency or shortages of fuel, supplies, or labor, or any other cause,
whether similar or dissimilar, beyond Landlord’s or Tenant’s, as the case may
be, reasonable control; or (b) any failure or defect in the supply, quantity or
character of utilities furnished to the Premises, or by reason of any
requirement, act or omission of any public utility or others serving the
Property, beyond Landlord’s or Tenant’s, as the case may be, reasonable control;
or (c) any of the following: (i) Declared war; military invasion or acts of
terrorism by foreign enemies; civil war or revolution; (ii) Riot, boycott,
worker strike, or shortage of materials or energy that impacts an essential
portion of the Work, but excluding riots, boycotts, and strikes by workers
employed by Landlord or any of its trade contractors, consultants, or suppliers
of any tier; (iii) acts of omissions of Governmental or political bodies
including takings; (iv) Explosion; fire; earthquake; flood; named hurricane;
tornado; and unusual weather conditions for the area in which the Work is being
performed..

16 

 

17.5.                          WAIVERS, RELEASES, AND INDEMNITIES. THE WAIVERS
AND RELEASES IN SECTIONS 15 AND 17.1 AND THE INDEMNITIES IN SECTIONS 17.2 AND
17.3 APPLY EVEN IF THE LOSS IS CAUSED IN PART BY THE NEGLIGENCE OR STRICT
LIABILITY OF THE RELEASED OR INDEMNIFIED PARTY.

18.                DAMAGE OR DESTRUCTION.

18.1.                          Notification and Repair; Rent Abatement. Tenant
shall give prompt notice to Landlord and Agent of (a) any fire or other casualty
to the Premises or the Property, and (b) any damage to, or defect in, any part
or appurtenance of the Property’s sanitary, electrical, HVAC, elevator or other
systems located in or passing through the Premises or any part thereof. Subject
to the provisions of Section 18.2 below, if either or both of the Property and
the Premises is damaged by fire or other insured casualty Landlord shall repair
(or cause Agent to repair) the damage and restore and rebuild the Property
and/or the Premises (except Tenant’s Property) with reasonable dispatch after
the adjustment of the insurance proceeds attributable to such damage. Landlord
(or Agent, as the case may be) shall use its diligent and good faith efforts to
make such repair or restoration promptly and in such manner as not to
unreasonably interfere with Tenant’s use and occupancy of the Premises, but
Landlord or Agent shall not be required to do such repair or restoration work
except during normal business hours of business days. Provided that any damage
to either or both of the Property and the Premises is not caused by, or is not
the result of acts or omissions by, any or all of Tenant and Tenant’s Parties,
if (i) the Property is damaged by fire or other casualty thereby causing the
Premises to be inaccessible or (ii) the Premises are partially damaged by fire
or other casualty, the Rent shall be proportionally abated to the extent of any
actual loss of use of the Premises by Tenant.

18.2.                          Total Destruction. If the Property or the
Premises shall be totally destroyed by fire or other casualty, or if the
Property shall be so damaged by fire or other casualty that (in the reasonable
opinion of a reputable contractor or architect designated by Landlord): (i) its
repair or restoration of the Premises requires more than one hundred twenty
(120) days or (ii) such repair or restoration requires the expenditure of more
than (a) eighty percent (80%) of the full insurable value of the Premises
immediately prior to the casualty or (b) fifty percent (50%) of the full
insurable value of the Property immediately prior to the casualty, Landlord and
Tenant shall each have the option to terminate this Lease (by so advising the
other, in writing) within ten (10) days after said contractor or architect
delivers written notice of its opinion to Landlord and Tenant, but in all events
prior to the commencement of any restoration of the Premises or the Property by
Landlord. Additionally, if the damage (x) is less than the amount stated in (ii)
above, but more than ten percent (10%) of the full insurable value of the
Property; and (y) occurs during the last one (1) year of Lease Term, then
Landlord, but not Tenant, shall have the option to terminate this Lease pursuant
to the notice and within the time period established pursuant to the immediately
preceding sentence. In the event of a termination pursuant to either of the
preceding two (2) sentences, the termination shall be effective as of the date
upon which either Landlord or Tenant, as the case may be, receives timely
written notice from the other terminating this Lease pursuant to the preceding
two (2) sentences. If neither Landlord nor Tenant timely delivers a termination
notice, this Lease shall remain in full force and effect. Notwithstanding the
foregoing, if (A) any holder of a mortgage or deed of trust encumbering the
Property or landlord pursuant to a ground lease encumbering the Property
(collectively, “Superior Parties”) or other party entitled to the insurance
proceeds fails to make such proceeds available to Landlord in an amount
sufficient for restoration of the Premises or the Property, or (B) the issuer of
any commercial property insurance policies on the Property fails to make
available to Landlord sufficient proceeds for restoration of the Premises or the
Property, then Landlord may, at Landlord’s sole option, terminate this Lease by
giving Tenant written notice to such effect within 30 days after Landlord
receives notice from the Superior Party or insurance company, as the case may
be, that such proceeds shall not be made available, in which event the
termination of this Lease shall be effective as of the date Tenant receives
written notice from Landlord of Landlord’s election to terminate this Lease.
Landlord shall have no liability to Tenant for, and Tenant shall not be entitled
to terminate this Lease by virtue of, any delays in completion of repairs and
restoration. For purposes of this Section 18.2 only, “full insurable value”
shall mean replacement cost, less the cost of footings, foundations and other
structures below grade.

19.                EMINENT DOMAIN. If the whole, or any substantial (as
reasonably determined by Landlord) portion, of the Property is taken or
condemned for any public use under any Law or by right of eminent domain, or by
private purchase in lieu thereof, and such taking would prevent or materially
interfere with the Permitted Use of the Premises, this Lease shall terminate
effective when the physical taking of said Premises occurs. If less than a
substantial portion of the Property is so taken or condemned, or if the taking
or condemnation is temporary (regardless of the portion of the Property
affected) or the taking in question will not prevent or materially interfere
with the Permitted Use of the Premises, this Lease shall not terminate, but the
Rent payable hereunder shall be proportionally abated to the extent of any
actual loss of use of the Premises by Tenant. Landlord shall

17 

 

be entitled to any and all payment, income, rent or award, or any interest
therein whatsoever, which may be paid or made in connection with such a taking
or conveyance, and Tenant shall have no claim against Landlord for the value of
any unexpired portion of this Lease. Notwithstanding the foregoing, any
compensation specifically and independently awarded to Tenant for loss of
business or goodwill, or for its Tenant’s Property, shall be the property of
Tenant.

20.                SURRENDER AND HOLDOVER. On the last day of the Term, or upon
any earlier termination of this Lease, or upon any re-entry by Landlord upon the
Premises: (a) Tenant shall quit and surrender the Premises to Landlord
“broom-clean” (as defined by Exhibit C attached hereto and incorporated herein
by reference), and in a condition that would reasonably be expected, with normal
and customary use in accordance with (i) prudent operating practices and (ii)
the covenants and requirements imposed under this Lease, subject only to
ordinary wear and tear (as is attributable to deterioration by reason of time
and use, in spite of Tenant’s reasonable care), and such damage or destruction
as Landlord is required to repair or restore under this Lease; (b) Tenant shall
remove all of Tenant’s Property therefrom, except as otherwise expressly
provided in this Lease; and (c) Tenant shall surrender to Landlord any and all
keys, access cards, computer codes or any other items used to access the
Premises. Landlord shall be permitted to inspect the Premises in order to verify
compliance with this Section 20 at any reasonable time prior to (x) the
Expiration Date, (y) or earlier termination of this Lease, or (z) the surrender
date otherwise agreed to in writing by Landlord and Tenant. The obligations
imposed under the first sentence of this Section 20 shall survive the
termination or expiration of this Lease. If Tenant remains in possession after
the Expiration Date hereof or after any earlier termination date of this Lease
or of Tenant’s right to possession: (A) Tenant shall be deemed a tenant-at-will;
(B) Tenant shall pay 150% of the aggregate of all Rent last prevailing
hereunder, and also shall pay all actual damages sustained by Landlord, directly
by reason of Tenant’s remaining in possession after the expiration or
termination of this Lease; (C) there shall be no renewal or extension of this
Lease by operation of law; and (D) the tenancy-at-will may be terminated by
Landlord upon one day’s or Tenant upon thirty (30) days’ prior written notice
given by the terminating party to the non-terminating party. The provisions of
this Section 20 shall not constitute a waiver by Landlord of any re-entry rights
or other rights or remedies of Landlord provided hereunder or by Law.

21.                EVENTS OF DEFAULT.

21.1.                          Bankruptcy of Tenant. It shall be a default by
Tenant under this Lease (“Default” or “Event of Default”) if Tenant makes an
assignment for the benefit of creditors, or files a voluntary petition under any
state or federal bankruptcy (including the United States Bankruptcy Code) or
insolvency law, or an involuntary petition is filed against Tenant under any
state or federal bankruptcy (including the United States Bankruptcy Code) or
insolvency law that is not dismissed within ninety (90) days after filing, or
whenever a receiver of Tenant, or of or for the property of Tenant shall be
appointed, or Tenant admits it is insolvent or is not able to pay its debts as
they mature.

21.2.                    Default Provisions. In addition to any Default arising
under Section 21.1 above or elsewhere provided in this Lease, each of the
following shall constitute a Default: (a) if Tenant fails to pay Rent or any
other payment when due hereunder within five (5) days after written notice from
Landlord of such failure to pay on the due date; provided, however, that if in
any consecutive twelve (12) month period, Tenant shall, on two (2) separate
occasions, fail to pay any installment of Rent on the date such installment of
Rent is due, then, on the third such occasion and on each occasion thereafter on
which Tenant shall fail to pay an installment of Rent on the date such
installment of Rent is due, Landlord shall be relieved from any obligation to
provide notice to Tenant, and Tenant shall then no longer have a five day period
in which to cure any such failure; (b) if Tenant fails, whether by action or
inaction, to timely comply with, or satisfy, any or all of the obligations
imposed on Tenant under this Lease (other than the obligation to pay Rent) for a
period of thirty (30) days after Landlord’s delivery to Tenant of written notice
of such default under this Section 21.2(b); provided, however, that if the
default cannot, by its nature, be cured within such thirty (30) day period, but
Tenant commences and diligently pursues a cure of such default promptly within
the initial thirty (30) day cure period, then Landlord shall not exercise its
remedies under Section 22 unless such default remains uncured for more than
sixty (60) days after the initial delivery of Landlord’s original default
notice; and, at Landlord’s election.

22.                      RIGHTS AND REMEDIES.

22.1.                          Landlord’s Cure Rights Upon Default of Tenant. If
a Default occurs, then Landlord may (but shall not be obligated to) cure or
remedy the Default for the account of, and at the expense of, Tenant, but
without waiving such Default.

18 

 

22.2.                          Landlord’s Remedies. Upon each occurrence of any
Default, Landlord shall have the option to pursue, without any notice or demand,
any one or more of the following remedies and/or any other remedies to which
Landlord is entitled under this Lease, at law or in equity:

22.2.1.                                          Terminate this Lease, in which
event Tenant shall immediately surrender the Premises to Landlord. If Tenant
fails to do so, Landlord may, without any further notice and without prejudice
to any other remedy Landlord may have for possession or arrearages in rental,
enter upon and take possession of the Premises and remove Tenant and its effects
without being liable for prosecution or any claim for damages therefor, and
Tenant shall indemnify Landlord for all loss and damage which Landlord may
suffer by reason of such termination, whether through inability to relet the
Premises or otherwise, including any loss of rental for the remainder of the
Term. If Landlord elects to terminate this Lease, in such event Tenant’s default
shall be deemed a total and entire breach of Tenant’s obligations under this
Lease and Tenant immediately shall become liable for damages in an amount equal
to the excess of (i) the total rental for the remainder of the Term, discounted
at a discount rate of six percent (6%) per annum (such rate, the “Discount
Rate”) to the then present value, together with all other expenses incurred by
Landlord in connection with Tenant’s default, all sums due pursuant to Section
22.6.1 below, and the unpaid rental due as of the date of termination, over (ii)
the fair market rental value of the Premises for the balance of the Term (the
undersigned parties hereby stipulating that such fair rental value shall, in no
event, be deemed to exceed sixty percent (60%) of the then present value of the
Base Rent reserved for such period), discounted at the Discount Rate to the then
present value. For the purposes of clause (i) above, the components of monthly
rent (other than Base Rent) for the remainder of the Term shall be deemed to be
equal to the respective monthly amounts thereof as were due and payable during
the month in which this Lease was terminated. It is acknowledged, intended and
agreed that the amounts which Landlord is entitled to recover under this Section
22.2.1 constitute liquidated damages and not a penalty for Tenant’s defaults.
Such amounts constitute the parties’ best, good faith, and reasonable estimate
of the damages which would be suffered by Landlord in the event any such default
occurs, the exact amount of such damages being difficult or impractical to
calculate.

22.2.2.                                          Without notice, terminate
Tenant’s right of possession of the Premises and enter upon and take possession
of the Premises as Tenant’s agent without terminating this Lease and without
being liable for prosecution or any claim for damages therefor, and Landlord
may, if Landlord so elects, relet the Premises as Tenant’s agent and receive the
rental therefor, in which event Tenant shall pay to Landlord on demand all sums
due pursuant to Section 22.6.1 below, together with any deficiency that may
arise by reason of such reletting. If Landlord elects to pursue its rights and
remedies under this Section 22.2.2, and the Premises are relet and a sufficient
sum is not realized therefrom, then to satisfy the payment, when due, of Base
Rent and Additional Rent reserved under this Lease for any monthly period (after
payment of all Landlord’s expenses of reletting), Tenant shall, in Landlord’s
sole option, either (i) pay any such deficiency monthly or (ii) pay such
deficiency on an accelerated basis, which accelerated deficiency shall be
discounted at a discount rate of six percent (6%) per annum (the “Discount
Rate”). If Landlord elects to pursue its rights and remedies under this Section
22.2.2, and Landlord fails to relet the Premises, then Tenant shall pay to
Landlord the positive difference, if any, between (x) the aggregate of: (A) the
total rental for the remainder of the Term, discounted at the Discount Rate to
the then present value, (B) all other expenses incurred by Landlord in
connection with Tenant’s Default, (C) all sums due pursuant to Section 22.6.1
below, and (D) the unpaid rental due as of the date of termination, and (y) the
fair market rental value of the Premises for the balance of the Term (the
undersigned parties hereby stipulating that such fair rental value shall in no
event be deemed to exceed sixty percent (60%) of the then present value of the
Base Rent reserved for such period), discounted at the Discount Rate to the then
present value. Tenant agrees that Landlord may file suit to recover any sums due
to Landlord hereunder from time to time and that such suit or recovery of any
amount due Landlord hereunder shall not be any defense to any subsequent action
brought for any amount not theretofore reduced to judgment in favor of Landlord.
If Landlord elects to pursue its rights and remedies under this Section 22.2.2,
then Landlord shall at any time have the further right and remedy to rescind
such election and pursue its rights and remedies under Section 22.2.1. In the
event Landlord elects to terminate Tenant’s right of possession only, without
terminating this Lease, Landlord may, at Landlord’s option, enter into the
Premises, remove Tenant’s Property, Tenant’s signs and other evidences of
tenancy, and take and hold possession thereof; provided, however, that such
entry and possession shall not terminate this Lease or release Tenant, in whole
or in part, from Tenant’s obligation to pay the Base Rent and Additional Rent
reserved hereunder for the full Term, or from any other obligation of Tenant
under this Lease. Any and all Tenant’s Property that may be removed from the
Premises by Landlord pursuant to the authority of this Lease or of Law may be
handled, removed or stored by Landlord at the sole risk, cost and expense of
Tenant, and in no event or circumstance shall Landlord be responsible for the
value, preservation or safekeeping thereof. Tenant shall pay to Landlord, upon
demand, any and all expenses incurred in such removal and all storage charges
against such Tenant’s Property. Neither the expiration or termination of this
Lease, nor the

19 

 

termination of Tenant’s right to possession, shall relieve Tenant from its
liability under the indemnity provisions of this Lease.

22.2.3.                                          Do whatever Tenant is obligated
to do under this Lease and enter the Premises, without being liable for
prosecution or any claim for damages therefor, to accomplish such purpose.
Tenant shall reimburse Landlord immediately upon demand for any expenses which
Landlord incurs in thus effecting compliance with this Lease on Tenant’s behalf,
together with interest thereon at the highest lawful rate from the date Landlord
incurs the expense in question until Landlord is reimbursed therefor.

22.2.4.                                          Without notice, alter the locks
and any other security device or devices which allow Tenant access to the
Premises or the Complex, and Landlord shall not be required to provide a new key
or right of access to Tenant, and restrict or terminate any right to use parking
facilities associated with the Complex as well as utility services to the
Premises; provided, however that if Landlord exercises its rights under this
Section 22.2.4 and does not provide a new key or right of access to Tenant, or
if Landlord restricts or terminates any right to use parking facilities
associated with the Complex or utility service to the Premises, after Tenant
pays Landlord any delinquent Rent, then this Lease shall be deemed terminated
and neither party shall have any further obligations hereunder. This Section
22.2.4 is intended to and shall supersede the provisions of Section 93.002 of
the Texas Property Code.

22.3.                          Additional Rights of Landlord. All sums advanced
by Landlord or Agent on account of Tenant under this Section, or pursuant to any
other provision of this Lease, and all Base Rent and Additional Rent, if
delinquent or not paid by Tenant and received by Landlord when due hereunder,
shall bear interest (“Default Interest”) from the due date thereof until paid at
the lesser of (i) eighteen percent (18%) per annum and (ii) the maximum rate
permitted by applicable law, and such interest shall be and constitute
Additional Rent and be due and payable upon Landlord’s or Agent’s submission of
an invoice therefor. The various rights, remedies and elections of Landlord
reserved, expressed or contained herein are cumulative and no one of them shall
be deemed to be exclusive of the others or of such other rights, remedies,
options or elections as are now or may hereafter be conferred upon Landlord by
law.

22.4.                          Event of Bankruptcy. In addition to, and in no
way limiting the other remedies set forth herein, Landlord and Tenant agree that
if Tenant ever becomes the subject of a voluntary or involuntary bankruptcy,
reorganization, composition, or other similar type proceeding under the federal
bankruptcy laws, as now enacted or hereinafter amended, then: (a) “adequate
assurance of future performance” by Tenant pursuant to Bankruptcy Code Section
365 will include (but not be limited to) payment of an additional/new security
deposit in the amount of three times the then current Base Rent payable
hereunder; (b) any person or entity to which this Lease is assigned, pursuant to
the provisions of the Bankruptcy Code, shall be deemed, without further act or
deed, to have assumed all of the obligations of Tenant arising under this Lease
on and after the effective date of such assignment, and any such assignee shall,
upon demand by Landlord, execute and deliver to Landlord an instrument
confirming such assumption of liability; (c) notwithstanding anything in this
Lease to the contrary, all amounts payable by Tenant to or on behalf of Landlord
under this Lease, whether or not expressly denominated as “Rent”, shall
constitute “rent” for the purposes of Section 502(b)(6) of the Bankruptcy Code;
and (d) if this Lease is assigned to any person or entity pursuant to the
provisions of the Bankruptcy Code, any and all monies or other considerations
payable or otherwise to be delivered to Landlord or Agent (including Base Rent,
Additional Rent and other amounts hereunder), shall be and remain the exclusive
property of Landlord and shall not constitute property of Tenant or of the
bankruptcy estate of Tenant. Any and all monies or other considerations
constituting Landlord’s property under the preceding sentence not paid or
delivered to Landlord or Agent shall be held in trust by Tenant or Tenant’s
bankruptcy estate for the benefit of Landlord and shall be promptly paid to or
turned over to Landlord.

22.5.                          Sale of Premises/Modification/Financing
Conditions. Notwithstanding anything contained in this Lease to the contrary,
the sale of the Premises by Landlord shall not constitute Landlord’s rejection
of this Lease or in any way impair Landlord’s rights upon Tenant’s default,
including, without limitation, Landlord’s right to damages. Landlord has
obtained financing and may seek to obtain further financing for the Property,
portions thereof, and the operation thereof, secured by mortgages or deeds of
trust encumbering the Property. Landlord may also elect to enter into a ground
lease of the Property.

22.6.                          Miscellaneous Default Provisions

22.6.1.                        Upon the occurrence of a Default, in addition to
any other sum provided to be paid herein, Tenant also shall be liable for and
shall pay to Landlord: (i) brokers’ fees incurred by Landlord in connection

20 

 

with reletting the whole or any part of the Premises; (ii) the costs of removing
and storing Tenant’s Property or other occupant’s property; (iii) the costs of
repairing, altering, remodeling or otherwise putting the Premises into condition
acceptable to a new tenant or tenants; (iv) all reasonable expenses incurred in
marketing the Premises and (v) all expenses incurred by Landlord in enforcing or
defending Landlord’s rights and/or remedies. If either party hereto institutes
any action or proceeding to enforce any provision hereof by reason of any
alleged breach of any provision of this Lease, the prevailing party shall be
entitled to receive from the losing party all attorneys’ fees and all court
costs in connection with such proceeding.

22.6.2.                        Exercise by Landlord of any one or more remedies
hereunder granted or otherwise available shall not be deemed to be an acceptance
of surrender of the Premises by Landlord, whether by agreement or by operation
of law, it being understood that such surrender can be affected only by the
written agreement of Landlord and Tenant. Tenant and Landlord further agree that
forbearance by Landlord to enforce its rights pursuant to this Lease, at law or
in equity, shall not be a waiver of Landlord’s right to enforce one or more of
its rights in connection with that or any subsequent default.

22.6.3.                        If Landlord fails to perform any of its
obligations hereunder within thirty (30) days after written notice from Tenant
specifying in detail such failure (or if the failure cannot be corrected,
through the exercise of reasonable diligence, within such thirty (30) day
period, if Landlord does not commence to correct same within such thirty (30)
day period and thereafter diligently prosecute same to completion), Tenant’s
sole and exclusive remedy shall be an action for actual (excluding consequential
and punitive) damages. Unless and until Landlord fails to so cure any default
after such notice, Tenant shall not have any remedy or cause of action by reason
thereof. All obligations of Landlord hereunder will be construed as covenants,
not conditions; and all such obligations will be binding upon Landlord only
during the period of its possession of the Premises and not thereafter. The term
“Landlord” shall mean only the fee simple owner, as of the first date on which
Landlord’s default occurs, and in the event of the transfer by such owner of its
interest in the Premises, such owner shall thereupon be released and discharged
from all covenants and obligations of the Landlord thereafter accruing, but such
covenants and obligations shall be binding during the Term upon each new owner
for the duration of such owner’s ownership. Notwithstanding any other provision
hereof, Landlord shall not have any personal liability hereunder. In the event
of any breach or default by Landlord of any term or provision of this Lease,
Tenant agrees to look solely to the equity or interest then owned by Landlord in
the Property of which the Premises are a part; however, in no event, shall any
deficiency judgment or any money judgment of any kind be sought or obtained
against Landlord.

22.6.4.                                          If Landlord repossesses the
Premises pursuant to the authority herein granted, then Landlord shall have the
right to (i) keep in place and use or (ii) remove and store, all of the
furniture, fixtures and equipment at the Premises, including that which is owned
by or leased to Tenant at all times prior to any foreclosure thereon by Landlord
or repossession thereof by any lessor thereof or third party having a lien
thereon. Landlord also shall have the right to relinquish possession of all or
any portion of such furniture, fixtures, equipment and other property to any
person (“Claimant”) who presents to Landlord a copy of any instrument
represented by Claimant to have been executed by Tenant (or any predecessor of
Tenant) granting Claimant the right under various circumstances to take
possession of such furniture, fixtures, equipment or other property, without the
necessity on the part of Landlord to inquire into the authenticity or legality
of said instrument. The rights of Landlord herein stated shall be in addition to
any and all other rights that Landlord has or may hereafter have at law or in
equity; and Tenant stipulates and agrees that the rights herein granted Landlord
are commercially reasonable.

22.6.5.                                          Without limitation of any of
Landlord’s rights in the event of a Default by Tenant, Landlord may also
exercise its rights and remedies with respect to any Security under Section 4.4
above and with respect to any guarantor of Tenant’s obligations under this
Lease.

22.6.6.                                          Neither expiration or
termination of this Lease nor the termination of Tenant’s right to possession
shall relieve Tenant from its liability under the indemnity provisions of this
Lease.

22.6.7.                                          Notwithstanding anything to the
contrary set forth herein, (a) Landlord agrees to use Landlord’s reasonable
efforts to mitigate Landlord’s damages resulting from a Default by Tenant.

For purposes of determining any recovery of rent or damages by Landlord that
depends upon what Landlord could collect by using reasonable efforts to relet
the Premises, it is understood and agreed that:

21 

 

(a)Landlord may elect to lease other comparable, available space in the Complex,
if any, before reletting the Premises.

(b)Landlord may decline to incur out-of-pocket costs to relet the Premises,
other than customary leasing commissions and legal fees for the negotiation of a
lease with a new tenant.

(c)Landlord may decline to relet the Premises at rental rates below then
prevailing market rental rates, because of the negative impact lower rental
rates would have on the value of the Complex and because of the uncertainty of
actually receiving from Tenant the greater damages that Landlord would suffer
from and after reletting at the lower rates.

(d)Before reletting the Premises to a prospective tenant, Landlord may require
the prospective tenant to demonstrate the same financial wherewithal that
Landlord would require as a condition to leasing other space in the Complex to
the prospective tenant.

(e)Identifying a prospective tenant to relet the Premises, negotiating a new
lease with such tenant and making the Premises ready for such tenant will take
time, depending upon market conditions when the Premises first become available
for reletting, and during such time Landlord cannot be expected to collect any
revenue from reletting.

(f)Listing the Premises with a broker in a manner consistent with parts (a)
through (e) above constitutes reasonable efforts on the part of Landlord to
relet the Premises.

23.                      BROKER. Tenant covenants, warrants and represents that
the broker set forth in Section 1.9(A) was the only broker to represent Tenant
in the negotiation of this Lease (“Tenant’s Broker”). Landlord covenants,
warrants and represents that the broker set forth in Section 1.9(B) was the only
broker to represent Landlord in the negotiation of this Lease (“Landlord’s
Broker”). Landlord shall be solely responsible for paying the commission of both
Tenant’s Broker and Landlord’s Broker. Each party agrees to and hereby does
defend, indemnify and hold the other harmless against and from any brokerage
commissions or finder’s fees or claims therefor by a party claiming to have
dealt with the indemnifying party and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys’ fees
and expenses, for any breach of the foregoing. The foregoing indemnification
shall survive the termination or expiration of this Lease.

24.                MISCELLANEOUS.

24.1.                          Merger. All prior understandings and agreements
between the parties are merged in this Lease, which alone fully and completely
expresses the agreement of the parties. No agreement shall be effective to
modify this Lease, in whole or in part, unless such agreement is in writing, and
is signed by the party against whom enforcement of said change or modification
is sought.

24.2.                          Notices. Any notice required to be given by
either party pursuant to this Lease, shall be in writing and shall be deemed to
have been properly given, rendered or made only if (a) personally delivered, (b)
sent by Federal Express or other comparable commercial overnight delivery
service, or (c) sent by certified mail, return receipt requested, and postage
prepaid, addressed (in the case of any or all of (a), (b) or (c) above) to the
other party at the addresses set forth below each party’s respective signature
block (or to such other address as Landlord or Tenant may designate to each
other from time to time by written notice), and shall be deemed to have been
given, rendered or made (i) on the day so delivered, or (ii) in the case of
overnight courier delivery, on the first business day after having been
deposited with the courier service, and (iii) in the case of certified mail, on
the third (3rd) business day after deposit with the U.S. Postal Service, postage
prepaid.

24.3.                          Non-Waiver. The failure of either party to
insist, in any one or more instances, upon the strict performance of any one or
more of the obligations of this Lease, or to exercise any election herein
contained, shall not be construed as a waiver or relinquishment for the future
of the performance of such one or more obligations of this Lease or of the right
to exercise such election, but this Lease shall continue and remain in full
force and effect with respect to any subsequent breach, act or omission. The
receipt and acceptance by Landlord or Agent of Base Rent or Additional Rent with
knowledge of any breach by Tenant of any obligation of this Lease shall not be
deemed a waiver of such breach.

22 

 

24.4.                          Legal Costs. Any party in breach or default under
this Lease (the “Defaulting Party”) shall reimburse the other party (the
“Nondefaulting Party”) upon demand for any legal fees and court (or other
administrative proceeding) costs or expenses that the Nondefaulting Party incurs
in connection with the breach or default, regardless whether suit is commenced
or judgment entered. Such costs shall include legal fees and costs incurred for
the negotiation of a settlement, enforcement of rights or otherwise.
Furthermore, in the event of litigation, the court in such action shall award to
the party in whose favor a judgment is entered a reasonable sum as attorneys’
fees and costs, which sum shall be paid by the losing party.

24.5.                          Parties Bound. Except as otherwise expressly
provided for in this Lease, this Lease shall be binding upon, and inure to the
benefit of, the successors and assignees of the parties hereto. Tenant hereby
releases Landlord named herein from any obligations of Landlord for any period
subsequent to the conveyance and transfer of Landlord’s ownership interest in
the Property. In the event of such conveyance and transfer, Landlord’s
obligations hereunder shall thereafter be binding upon each transferee (whether
Successor Landlord or otherwise). No obligation of Landlord shall arise under
this Lease until the instrument is signed by, and delivered to, both Landlord
and Tenant.

24.6.                          Recordation of Lease. Tenant shall not record or
file this Lease (or any memorandum hereof) in the public records of any county
or state.

24.7.                          Governing Law; Construction. This Lease shall be
governed by and construed in accordance with the laws of the state in which the
Property is located. If any provision of this Lease shall be invalid or
unenforceable, the remainder of this Lease shall not be affected but shall be
enforced to the extent permitted by law. The captions, headings and titles in
this Lease are solely for convenience of reference and shall not affect its
interpretation. This Lease shall be construed without regard to any presumption
or other rule requiring construction against the party causing this Lease to be
drafted. Each covenant, agreement, obligation, or other provision of this Lease
to be performed by Tenant, shall be construed as a separate and independent
covenant of Tenant, not dependent on any other provision of this Lease. All
terms and words used in this Lease, regardless of the number or gender in which
they are used, shall be deemed to include any other number and any other gender
as the context may require.

24.8.                          Time. Time is of the essence for this Lease. If
the time for performance hereunder falls on a Saturday, Sunday or a day that is
recognized as a holiday in the state in which the Property is located, then such
time shall be deemed extended to the next day that is not a Saturday, Sunday or
holiday in said state.

24.9.                          Authority of Tenant. Tenant and the person(s)
executing this Lease on behalf of Tenant hereby represent, warrant, and covenant
with and to Landlord as follows: the individual(s) acting as signatory on behalf
of Tenant is(are) duly authorized to execute this Lease; Tenant has procured
(whether from its members, partners or board of directors, as the case may be),
the requisite authority to enter into this Lease; this Lease is and shall be
fully and completely binding upon Tenant; and Tenant shall timely and completely
perform all of its obligations hereunder.

24.10.                       WAIVER OF TRIAL BY JURY. LANDLORD AND TENANT, TO
THE FULLEST EXTENT THAT THEY MAY LAWFULLY DO SO, HEREBY WAIVE TRIAL BY JURY IN
ANY ACTION OR PROCEEDING BROUGHT BY ANY PARTY TO THIS LEASE WITH RESPECT TO THIS
LEASE, THE PREMISES, OR ANY OTHER MATTER RELATED TO THIS LEASE OR THE PREMISES.

24.11.                       Relocation. Landlord shall have the right to
relocate Tenant from the Premises to comparable (as to size, configuration and
improvements) alternative space in the Property or in another building that
Landlord (or its affiliate) owns in the same business park or campus in which
the Property is located (in either case, the “Replacement Premises”) upon 90
days’ prior written notice to Tenant. In the event of such a relocation,
Landlord shall make reasonable, good faith efforts to coordinate with Tenant a
mutually acceptable plan (as to scope and timing) for such relocation, and
Landlord shall be responsible for the third party costs actually incurred to
accomplish the physical relocation of Tenant (e.g. movers and telephone company
charges). If the Replacement Premises are larger in size than the original
Premises, there shall be no adjustment in Tenant’s Base Rent; however, Tenant’s
Proportionate Share shall be appropriately modified, thereby resulting in a
potential increase in Tenant’s Additional Rent. If, however, the Replacement
Premises is a smaller size (as to rentable square feet) than the original
Premises, Landlord shall appropriately adjust both Tenant’s Base Rent and its
Proportionate Share.

23 

 

24.12.                       Financial Information. From time to time during the
Term, Tenant shall deliver to Landlord information and documentation describing
and concerning Tenant’s financial condition, and in form and substance
reasonably acceptable to Landlord, within ten (10) days following Landlord’s
written request therefore. Upon Landlord’s request, Tenant shall provide to
Landlord the most currently available audited financial statement of Tenant; and
if no such audited financial statement is available, then Tenant shall instead
deliver to Landlord its most currently available balance sheet and income
statement. Furthermore, upon the delivery of any such financial information from
time to time during the Term, Tenant shall be deemed to automatically represent
and warrant to Landlord that the financial information delivered to Landlord is
true, accurate and complete, and that there has been no adverse change in the
financial condition of Tenant since the date of the then-applicable financial
information. Tenant’s failure to comply with the requirements of this Section
Error! Reference source not found. shall be a Default under this Lease.

24.13.                       Confidential Information. Tenant agrees to maintain
in strict confidence the economic terms of this Lease and any or all other
materials, data and information delivered to or received by any or all of Tenant
and Tenants’ Parties either prior to or during the Term in connection with the
negotiation and execution hereof. The provisions of this Section 24.13 shall
survive the termination of this Lease.

24.14.                       Submission of Lease. Submission of this Lease to
Tenant for signature does not constitute a reservation of space or an option to
lease. This Lease is not effective until execution by and delivery to both
Landlord and Tenant.

24.15.                       Lien Prohibition. Tenant shall not permit any
mechanics or materialmen’s liens to attach to the Premises or the Property.
Tenant, at its expense, shall procure the satisfaction or discharge of record of
all such liens and encumbrances within 30 days after Tenant’s receipt of notice
of the filing thereof; or, within such thirty (30) day period, Tenant shall
provide Landlord, at Tenant’s sole expense, with endorsements (satisfactory,
both in form and substance, to Landlord and the holder of any mortgage or deed
of trust) to the existing title insurance policies of Landlord and the holder of
any mortgage or deed of trust, insuring against the existence of, and any
attempted enforcement of, such lien or encumbrance. In the event Tenant has not
so performed, Tenant shall be in Default under this Lease and, in addition to
any other rights of Landlord, Landlord may, at its option, pay and discharge
such liens and Tenant shall be responsible to reimburse Landlord, on demand and
as Additional Rent under this Lease, for all costs and expenses incurred in
connection therewith, together with Default Interest thereon, which expenses
shall include the fees of attorneys of Landlord’s choosing, and any costs in
posting bond to effect discharge or release of the lien as an encumbrance
against the Premises or the Property.

24.16.                       Landlord’s Covenants; No Termination Right. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions; and, except as may be otherwise expressly provided in this Lease,
Tenant may not terminate, and to the extent permitted by law waives the benefit
of any law now or hereafter in effect which would permit Tenant to terminate,
this Lease for breach of Landlord’s obligations hereunder.

24.17.                       Anti-Terrorism. Tenant represents and warrants to
and covenants with Landlord that (i) neither Tenant nor any of its members,
partners, shareholders or affiliates currently is, nor shall any of them be, at
any time during the Term, in violation of any laws relating to terrorism or
money laundering (collectively, the "Anti-Terrorism Laws"), including, without
limitation, Executive Order No. 13,224 on Terrorist Financing, effective
September 24, 2001, and regulations of the U.S. Treasury Department's Office of
Foreign Assets Control (“OFAC”) related to Specially Designated Nationals and
Blocked Persons (SDN's OFAC Regulations), and the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (the "USA Patriot Act"); (ii) none of
Tenant and any of its members, partners, shareholders, affiliates, officers, and
directors is nor shall any of them be, during the Term, a Prohibited Person (as
hereinafter defined). A “Prohibited Person” is (1) a person or entity owned or
controlled by, affiliated with, or acting for or on behalf of, any person or
entity that is identified as a “Specially Designated National” on the then-most
current list published by OFAC at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list, and (2) a person
or entity who is identified as, or affiliated with, a person or entity
designated as a terrorist, or associated with terrorism or money laundering
pursuant to regulations promulgated in connection with the USA Patriot Act; and
(iii) Tenant has taken reasonably appropriate steps to understand its legal
obligations under the Anti-Terrorism Laws and has implemented appropriate
procedures to assure its continued compliance with the above-referenced laws. 
Tenant hereby defends, indemnifies, and holds harmless Landlord and all Landlord
Indemnified Parties from and against any and all Losses suffered or incurred by
any or all of Landlord or any Landlord Indemnified Parties arising from,

24 

 

or related to, any breach of the foregoing representations, warranties and
covenants.  At any time and from time-to-time during the Term, Tenant shall
deliver to Landlord within thirty (30) days after receipt of a written request
therefor, a written certification or such other evidence reasonably acceptable
to Landlord evidencing and confirming Tenant's compliance with this Section
24.17.

24.18.                       Determination of Charges. Tenant agrees that each
provision of this Lease for determining charges and amounts payable by Tenant
(including provisions regarding Proportionate Share of Operating Expenses and
Tenant’s share of utilities) is commercially reasonable and, as to each such
charge or amount, constitutes a statement of the amount of the charge or a
method by which the charge is to be computed for purposes of Section 93.012 of
the Texas Property Code.

 

24.19.                       Counterparts. This Lease may be executed in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page of this Lease by fax transmission or e-mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Lease.

 

24.20.                       Electronic Signatures and Electronic Records.
Landlord and Tenant each consent to the use of electronic and/or digital
signatures by one, or both parties. This Lease may be signed electronically or
digitally in a manner specified solely by Lender. Landlord and Tenant each agree
not to deny the legal effect or enforceability of this Lease solely because (a)
this Lease is entirely in electronic or digital form, including any use of
electronically or digitally generated signatures, (b) an electronic or digital
record was used in the formation of this Lease, or (c) this Lease was
subsequently converted to an electronic or digital record by one, or both
parties. The parties agree not to object to the admissibility of this Lease in
the form of an electronic or digital record, or a paper copy of an electronic or
digital document, or a paper copy of a document bearing an electronic or digital
signature, on the grounds that the record or signature is not in its original
form or is not the original of this Lease or this Lease does not comply with
applicable law, including rules of evidence addressing the admissibility of best
evidence and authentication of original documents.

 

24.21.                       Waiver of Consumer Rights. TENANT HERBY WAIVES, TO
THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW, ITS RIGHTS AND REMEDIES UNDER
THE TEXAS DECEPTIVE TRADE PRACTICES-CONSUMER PROTECTION ACT, SECTION 17.41 ET
SEQ., BUSINESS & COMMERCE CODE, AS NOW IN FORCE AND FROM TIME TO TIME HEREAFTER
AMENDED, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION, TENANT VOLUNTARILY
CONSENTS TO THIS WAIVER.

 

25 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

AGREED AND ACCEPTED BY:

 

LANDLORD:

 

AGREED AND ACCEPTED BY:

 

TENANT:

TCRG Opportunity XVII, L.L.C.,

a Texas limited liability company

 

Hydraspin, USA, a Texas  corporation,

By: Texas Capitalization Resource Group, Inc.,

a Texas corporation, Its Manager

 

 

By:_____________________________

Robert L. Patton, Jr.

President

 

Date:12/28/2018

 

 

By:_______________________________

 

 

Date:______________________________

 

Landlord’s Addresses for Notices:

Attn: Ryan Wood

TCRG Properties, LLC

5201 Camp Bowie Blvd., Suite 200

Fort Worth, Texas 76107

 

Water Now, Inc. a Texas corporation

 

By:_______________________________

 

Date:12/28/2018

 

Tenant’s Addresses for Notices:

_________________________

_________________________

_________________________

_________________________

 

 

 

 

26 

 

LEASE EXHIBIT A

Property

 

 

Being Lot 1, Block A, of SNAPPER ADDITION, an Addition to the City of Fort
Worth, Tarrant County, Texas, according to the play thereof recorded in Volume
388-210, Page 45, Map Records, Tarrant County, Texas.

27 

 

LEASE EXHIBIT A-1

Premises

 

Suite 110

As depicted below:

[image_002.gif]

 

 

 

 

 

 

 

28 

 

 

LEASE EXHIBIT A-2

Parking

[image_003.gif]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29 

 

LEASE EXHIBIT B

Landlord’s Work

 

 

This Work Letter (this "Work Letter") is attached to and made a part of that
certain Lease effective as of ____________, 2019, by and between TCRG
Opportunity XVII, L.L.C., a Texas limited liability company ("Landlord") and
Hydraspin, USA, a ______ _______________, and Water Now, Inc. a ______
corporation ("Tenant") with reference to the following facts and circumstances.

1.                   This Work Letter sets forth the obligations of Landlord
with respect to the preparation of the Premises for Tenant’s occupancy. All
improvements described in this Work Letter to be constructed in and upon the
Premises by Landlord in accordance with the following Scope of Work:

 

(a)                 demise space;

(b)                install a submeter for electricity usage at the Premises;

(c)                 construct three (3) recessed docks and one (1) ramp and
truck court, and Truck Court as depicted                 below on this Exhibit B
((a), (b) and (c) above are collectively, “Landlord’s Work”).

 

2.                   Landlord will bid Landlord’s Work and Landlord shall select
the general contractor to perform the Landlord’s Work at Landlord’s sole and
exclusive discretion and at Landlord’s sole cost.

 

3.                   If Tenant shall request any changes to the Scope of Work
(“Change Orders”), Landlord shall have any necessary revisions to the Scope of
Work prepared, and Tenant shall reimburse Landlord on demand for the cost of
preparing such revisions. Landlord shall notify Tenant in writing of the
estimated increased cost, if any, which will be chargeable to Tenant by reason
of such Change Orders. Tenant shall, within two (2) Business Days after
receiving Landlord’s estimate of the cost of the Change Order, notify Landlord
in writing whether it desires to proceed with such Change Order. In the absence
of such written authorization, Landlord shall have the option to continue work
on the Premises disregarding the requested Change Order, or Landlord may elect
to discontinue work on the Premises until it receives notice of Tenant’s
decision, in which event Tenant shall be responsible for any Delay in completion
of Landlord’s Work resulting therefrom.

 

4.                   If Landlord shall be delayed in substantially completing
the Landlord’s Work as a result of the occurrence of any of the following (a
“Tenant Delay”), there shall be no adjustment to the Commencement Date:

 

(a)failure to furnish information in accordance with the Work Letter or to
respond to any request by Landlord for any approval of information within any
time period prescribed, or if no time period is prescribed, then within two (2)
Business Days of such request; or

 

(b)Tenant’s insistence on materials, finishes or installations that have long
lead times after having first been informed by Landlord that such materials,
finishes or installations will cause a delay; or

 

(c)Changes in any plans and specifications requested by Tenant; or

 

(d)The performance or nonperformance by a person or entity employed by or on
behalf of Tenant in the completion of any work in the Premises (all such work
and such persons or entities being subject to prior approval of Landlord); or

 

(e)Any request by Tenant that Landlord delay the completion of any of Landlord’s
Work; or

 

(f)Any breach or default by Tenant in the performance of Tenant’s obligations
under this Lease.

 

5.                   This Work Letter shall not be deemed applicable to any
additional space added to the original Premises at any time or from time to
time, whether by any options under the Lease or otherwise, or to any portion of
the original the Premises or any additions to the Premises in the event of a
renewal or extension of the original Lease Term, whether by any options under
the Lease or otherwise, unless expressly so provided in the Lease or any
amendment or supplement to the Lease. All capitalized terms used in this Work
Letter but not defined herein shall have the same meanings ascribed to such
terms in the Lease.

 

6.                   By taking possession of the Premises, except as expressly
set forth in the Lease, Tenant is deemed to have accepted the Premises and
Landlord’s Work and agreed that the Premises is in good order and satisfactory
condition, with no representation or warranty by Landlord as to the condition of
the Premises, Complex or the Building or suitability thereof for Tenant’s use.

30 

 

 

[image_001.jpg]

 

 

 

Initial Here

 

 

 

 

 

 

 

31 

 

 

LEASE EXHIBIT C

Broom Clean Condition and Repair Requirements

 

 

As set forth in Section 20. of the Lease, Tenant shall be responsible for
meeting the following conditions and requirements:

·All lighting is to be placed into good working order. This includes replacement
of bulbs, ballasts, and lenses as needed.

·All truck doors and dock levelers should be serviced and placed in good
operating order (including, but not limited to, overhead door springs, rollers,
tracks and motorized door operator). This would include the necessary (a)
replacement of any dented truck door panels, broken panels and cracked lumber,
and (b) adjustment of door tension to insure proper operation. All door panels
that are replaced shall be painted to match the Complex standard.

·All structural steel columns in the warehouse and office should be inspected
for damage, and must be repaired. Repairs of this nature shall be pre-approved
by the Landlord prior to implementation.

·HVAC system shall be in good working order, including the necessary replacement
of any parts to return the unit to a well-maintained condition. This includes,
but is not limited to, filters, thermostats, warehouse heaters and exhaust fans.
Upon move-out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition of the HVAC system.

·All holes in the sheet rock walls shall be repaired prior to move-out. All
walls shall be clean.

·The carpets and vinyl tiles shall be in a clean condition and shall not have
any holes or chips in them. Flooring shall be free of excessive dust, dirt,
grease, oil and stains. Cracks in concrete and asphalt shall be acceptable as
long as they are ordinary wear and tear, and are not the result of misuse.

·Facilities shall be returned in a clean condition, including, but not limited
to, the cleaning of the coffee bar, restroom areas, windows, and other portions
of the Premises.

·There shall be no protrusion of anchors from the warehouse floor and all holes
shall be appropriately patched. If machinery/equipment is removed, the
electrical lines shall be properly terminated at the nearest junction box.

·All exterior windows with cracks or breakage shall be replaced. All windows
shall be clean.

·Tenant shall provide keys for all locks on the Premises, including front doors,
rear doors, and interior doors.

·All mechanical and electrical systems shall be left in a safe condition that
conforms to code. All low voltage wiring shall be removed from the Premises and
any damage caused by such removal shall be repaired to Landlord’s reasonable
satisfaction. Bare wires and dangerous installations shall be corrected to
Landlord’s reasonable satisfaction.

·All plumbing fixtures shall be in good working order, including, but not
limited to, the water heater. Faucets and toilets shall not leak.

·All dock bumpers shall be left in place and well-secured.

·Drop grid ceiling shall be free of excessive dust from lack of changing
filters. No ceiling tiles may be missing or damaged.

·All trash shall be removed from both inside and outside of the Building.

·All signs in front of Building and on glass entry door and rear door shall be
removed.

 

Initial Here

 

 

 

 

 

 

32 

 

LEASE EXHIBIT D

Intentionally Omitted

 

33 

 

LEASE EXHIBIT e

Tenant Contact Information

 

Marketing/Leasing Contact:   Operations/Tenant Improvements Contact:
Name:  ___________________________________________  
Name:  ___________________________________________
Address:  _________________________________________  
Address:  _________________________________________
_________________________________________________  
_________________________________________________ Email: 
___________________________________________   Email: 
___________________________________________

                                                                                                  [ ]Office

Phone:  ____________________________________[ ]Cell

 

                                                                                                  [ ]Office

Phone:  ____________________________________[ ]Cell

Fax:  ____________________________________________  
Fax:  ____________________________________________ Property Evaluation Survey
Contact:   Emergency Contact: Name:  ___________________________________________
  Name:  ___________________________________________
Address:  _________________________________________  
Address:  _________________________________________
_________________________________________________  
_________________________________________________ Email: 
__________________________________________   Email: 
__________________________________________

                                                                                                  [ ]Office

Phone:  ____________________________________[ ]Cell

 

                                                                                                  [ ]Office

Phone:  ____________________________________[ ]Cell

Fax:  ____________________________________________  
Cell:  ____________________________________________    
Fax:  ____________________________________________

 

 

 

34 

 

 

LEASE EXHIBIT F

 

Intentionally Omitted